Name: Commission Regulation (EU) NoÃ 1089/2010 of 23Ã November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services
 Type: Regulation
 Subject Matter: consumption;  natural and applied sciences;  information technology and data processing;  information and information processing;  technology and technical regulations
 Date Published: nan

 8.12.2010 EN Official Journal of the European Union L 323/11 COMMISSION REGULATION (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (1), and in particular Article 7(1) thereof, Whereas: (1) Directive 2007/2/EC lays down general rules for the establishment of the Infrastructure for Spatial Information in the European Community. Within this infrastructure, Member States are required to make available data sets related to one or several of the Annexes in Directive 2007/2/EC and the corresponding spatial data services in conformity with the technical arrangements for the interoperability and, where practicable, harmonisation of spatial data sets and services. (2) The technical arrangements take into account relevant user requirements, which were elicited from stakeholders through a user requirements survey and by analysing the submitted reference material and relevant Union environmental policies and policies or activities which may have an impact on the environment. (3) The feasibility of the technical arrangements and their proportionality in terms of the likely costs and benefits were analysed by the Commission based on the testing results reported by the stakeholders, replies from Member States through the national contact points to a request for information on cost benefit considerations and evidence from studies conducted by Member States on the costs and benefits of spatial data infrastructures at regional level. (4) Representatives of Member States as well as other natural or legal persons with an interest in the spatial data, including users, producers, added value service providers or any coordinating body were given the opportunity to participate in the drafting of the technical arrangements through proposed experts and to evaluate the draft implementing rules through a stakeholder consultation and testing exercise. (5) In order to achieve interoperability and benefit from the endeavours of users and producers communities, when appropriate, international standards are integrated into the concepts and definitions of the elements of spatial data themes listed in the Directive 2007/2/EC Annex I, II or III. (6) In order to ensure interoperability and harmonisation across spatial data themes, the Member States should meet requirements for common data types, the identification of spatial objects, metadata for interoperability, generic network model and other concepts and rules that apply to all spatial data themes. (7) In order to ensure the interoperability and harmonisation within one spatial data theme, the Member States should use the classifications and definitions of spatial objects, their key attributes and association roles, data types, value domains and specific rules that apply to individual spatial data theme. (8) Since the code list values required for the implementation of this Regulation are not included in this Regulation, this Regulation should only become applicable once these are adopted as a legal act. It is therefore appropriate to defer the applicability of this Regulation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 22 of Directive 2007/2/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject Matter This Regulation sets out the requirements for technical arrangements for the interoperability and, where practicable, harmonisation of spatial data sets and spatial data services corresponding to the themes listed in Annexes I, II and III to Directive 2007/2/EC. Article 2 Definitions For the purpose of this Regulation, the following definitions as well as the theme-specific definitions set out in Annex II shall apply: 1. abstract type means a type that cannot be instantiated, but which may have attributes and association roles, 2. association role means a value or object, to which a type has a relationship, as referred to in Article 8 (2b) of Directive 2007/2/EC, 3. attribute means a characteristic of a type, as referred to in Article 8 (2c) of Directive 2007/2/EC, 4. candidate type means a type which is already used as part of the specification of a spatial data theme in Annex I of Directive 2007/2/EC, but which will be fully specified in the spatial data theme in Annex II or III of Directive 2007/2/EC where it thematically belongs, 5. code list means an open enumeration that can be extended, 6. data type means a descriptor of a set of values that lack identity, in accordance with ISO 19103, 7. enumeration means a data type whose instances form a fixed list of named literal values. Attributes of an enumerated type may only take values from this list, 8. external object identifier means a unique object identifier which is published by the responsible body, which may be used by external applications to reference the spatial object, 9. identifier means a linguistically independent sequence of characters capable of uniquely and permanently identifying that with which it is associated, in accordance with EN ISO 19135, 10. instantiate means to create an object that is conformant with the definition, attributes, association roles and constraints specified for the instantiated type, 11. layer means a basic unit of geographic information that may be requested as a map from a server in accordance with EN ISO 19128, 12. life-cycle information means a set of properties of a spatial object that describe the temporal characteristics of a version of a spatial object or the changes between versions, 13. metadata element means a discrete unit of metadata, in accordance with EN ISO 19115, 14. package means a general purpose mechanism for organizing elements into groups, 15. register means a set of files containing identifiers assigned to items with descriptions of the associated items, in accordance with EN ISO 19135, 16. spatial object type means a classification of spatial objects, 17. style means a mapping from spatial object types and their properties and constraints to parameterized symbols used in drawing maps, 18. sub-type of means a relationship between a more specific type and a more general type, where the more specific type is fully consistent with the more general type and contains additional information, as adapted from ISO 19103, 19. type means spatial object type or data type, 20. voidable means that, for an attribute or association role a value of void may be made available if no corresponding value is contained in the spatial data sets maintained by the Member States or no corresponding value can be derived from existing values at reasonable costs. If an attribute or association role is not voidable, the table cell specifying its voidability is left blank. Article 3 Common Types Types that are common to several of the themes listed in Annexes I, II and III to Directive 2007/2/EC shall conform to the definitions and constraints and include the attributes and association roles set out in Annex I. Article 4 Types for the Exchange and Classification of Spatial Objects 1. Member States shall use the spatial object types and associated data types, enumerations and code lists defined in Annex II for the exchange and classification of spatial objects from data sets meeting the conditions laid down in Article 4 of Directive 2007/2/EC. 2. Spatial object types and data types shall comply with the definitions and constraints and include the attributes and association roles set out in Annex II. 3. The enumerations used in attributes or association roles of spatial object types or data types shall comply with the definitions and include the values set out in Annex II. The enumeration values are language-neutral mnemonic codes for computers. 4. The code lists used in attributes or association roles of spatial object types or data types shall comply with the definitions set out in Annex II. Article 5 Types 1. For all types defined in this Regulation, a language-neutral name for computers is given between parentheses in the title of the section specifying the requirements for that type. This language-neutral name shall be used for referring to the corresponding type in the definition of an attribute or association role. 2. Types that are a sub-type of another type shall also include all this types attributes and association roles. 3. Abstract types shall not be instantiated. 4. Candidate types shall be considered during the development of requirements for the spatial data theme they thematically belong to. During this development, the only allowed change to the specification of the candidate type is to extend it. Article 6 Code Lists and Enumerations 1. Code lists shall be of one of the following types, as specified in Annex II: (a) code lists that are managed in a common code list register and that shall not be extended by Member States; (b) code lists that may be extended by Member States. 2. Where a Member State extends a code list, the allowed values of the extended code lists shall be made available in a register. 3. Attributes or association roles of spatial object types or data types that have a code list type may only take values that are valid according to the register in which the code list is managed. 4. Attributes or association roles of spatial object types or data types that have an enumeration type may only take values from the lists specified for the enumeration type. Article 7 Encoding 1. Every encoding rule used to encode spatial data shall conform to EN ISO 19118. In particular, it shall specify schema conversion rules for all spatial object types and all attributes and association roles and the output data structure used. 2. Every encoding rule used to encode spatial data shall be made available. Article 8 Updates 1. Member States shall make available updates of data on a regular basis. 2. All updates shall be made at the latest 6 months after the change was applied in the source data set, unless a different period is specified for a specific spatial data theme in Annex II. Article 9 Identifier Management 1. The data type Identifier defined in Section 2.1 of Annex I shall be used as a type for the external object identifier of a spatial object. 2. The external object identifier for the unique identification of spatial objects shall not be changed during the life-cycle of a spatial object. Article 10 Life-cycle of Spatial Objects 1. Different versions of the same spatial object shall always be instances of the same spatial object type. 2. The namespace and localId attributes of the external object identifier shall remain the same for different versions of a spatial object. 3. Where the attributes beginLifespanVersion and endLifespanVersion are used, the value of endLifespanVersion shall not be before the value of beginLifespanVersion. Article 11 Temporal Reference Systems 1. The default temporal reference system referred to in point 5 of part B of the Annex to Commission Regulation (EC) No 1205/2008 (2) shall be used, unless other temporal reference systems are specified for a specific spatial data theme in Annex II. 2. If other temporal reference systems are used, these shall be specified in the data set metadata. Article 12 Other Requirements & Rules 1. The value domain of spatial properties defined in this Regulation shall be restricted to the Simple Feature spatial schema as defined by EN ISO 19125-1, unless specified otherwise for a specific spatial data theme or type. 2. All measurement values shall be expressed using SI units, unless specified otherwise for a specific spatial data theme or type. 3. Where the attributes validFrom and validTo are used, the value of validTo shall not be before the value of validFrom. 4. In addition, all theme-specific requirements set out in Annex II shall apply. Article 13 Metadata required for Interoperability The metadata describing a spatial data set shall include the following metadata elements required for interoperability: 1. Coordinate Reference System: Description of the coordinate reference system(s) used in the data set. 2. Temporal Reference System: Description of the temporal reference system(s) used in the data set. This element is mandatory only if the spatial data set contains temporal information that does not refer to the default temporal reference system. 3. Encoding: Description of the computer language construct(s) specifying the representation of data objects in a record, file, message, storage device or transmission channel. 4. Topological Consistency: Correctness of the explicitly encoded topological characteristics of the data set as described by the scope. This element is mandatory only if the data set includes types from the Generic Network Model and does not assure centreline topology (connectivity of centrelines) for the network. 5. Character Encoding: The character encoding used in the data set. This element is mandatory only if an encoding is used that is not based on UTF-8. Article 14 Portrayal 1. For the portrayal of spatial data sets using a view network service as specified in Commission Regulation No 976/2009 (3), the following shall be available: (a) the layers specified in Annex II for the theme or themes the data set is related to; (b) for each layer at least a default portrayal style, with as a minimum an associated title and a unique identifier. 2. For each layer, Annex II defines the following: (a) a human readable title of the layer to be used for display in user interface; (b) the spatial object type(s) that constitute the content of the layer. Article 15 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 15 December 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 108, 25.4.2007, p. 1. (2) OJ L 326, 4.12.2008, p. 12. (3) OJ L 274, 20.10.2009, p. 9. ANNEX I COMMON TYPES 1. TYPES DEFINED IN EUROPEAN AND INTERNATIONAL STANDARDS 1. For the types Area, Boolean, CharacterString, DateTime, Distance, Integer, Length, Measure, Number, Sign and Velocity used in definitions of attributes and association roles of spatial object types or data types, the definitions given in ISO 19103 shall apply. 2. For the types GM_Curve, GM_MultiSurface, GM_Object, GM_Point, GM_Primitive and GM_Surface used in spatial attributes or association roles of spatial object types or data types, the definitions given in EN ISO 19107 shall apply. 3. For the type TM_Period used in definitions of attributes and association roles of spatial object types or data types, the definitions given in EN ISO 19108 shall apply. 4. For the types CI_Citation and MD_Resolution used in definitions of attributes and association roles of spatial object types or data types, the definitions given in EN ISO 19115 shall apply. 5. For the types LocalisedCharacterString and URI used in definitions of attributes and association roles of spatial object types or data types, the definitions given in ISO 19139 shall apply. 2. COMMON DATA TYPES 2.1. Identifier (Identifier) External unique object identifier published by the responsible body, which may be used by external applications to reference the spatial object. Attributes of the data type Identifier Attribute Definition Type Voidability localId A local identifier, assigned by the data provider. The local identifier is unique within the namespace, that is no other spatial object carries the same unique identifier. CharacterString namespace Namespace uniquely identifying the data source of the spatial object. CharacterString versionId The identifier of the particular version of the spatial object, with a maximum length of 25 characters. If the specification of a spatial object type with an external object identifier includes life-cycle information, the version identifier is used to distinguish between the different versions of a spatial object. Within the set of all versions of a spatial object, the version identifier is unique. CharacterString voidable Constraints of the data type Identifier The localId and the namespace shall only use the following set of characters: {A ¦ Z, a ¦ z,0 ¦ 9, _, ., }, that is only letters from the Latin alphabet, digits, underscore, point, and dash are allowed. 3. COMMON ENUMERATIONS 3.1. Vertical Position (VerticalPositionValue) The relative vertical position of a spatial object. Allowed values for the enumeration VerticalPositionValue Value Definition onGroundSurface The spatial object is on ground level. suspendedOrElevated The spatial object is suspended or elevated. underground The spatial object is underground. 4. COMMON CODE LISTS 4.1. Condition Of Facility (ConditionOfFacilityValue) The status of a facility with regards to its completion and use. This code list shall be managed in a common code list register. 4.2. Country Code (CountryCode) Country code as defined in the Interinstitutional style guide published by the Publications Office of the European Union. 5. GENERIC NETWORK MODEL 5.1. Spatial Object Types 5.1.1. Cross Reference (CrossReference) Represents a reference between two elements in the same network. Association roles of the spatial object type CrossReference Association role Definition Type Voidability element The cross referenced elements NetworkElement 5.1.2. Generalised Link (GeneralisedLink) Abstract base type representing a linear network element that may be used as a target in linear referencing. This type is a sub-type of NetworkElement. This type is abstract. 5.1.3. Grade Separated Crossing (GradeSeparatedCrossing) Indicator which of two or more intersecting elements is/are below and which is/are above, to be used if elevation coordinates are not present or cannot be trusted. This type is a sub-type of NetworkElement. Association roles of the spatial object type GradeSeparatedCrossing Association role Definition Type Voidability element Sequence of crossing links. The order reflects their elevation; the first link is the lower link. Link 5.1.4. Link (Link) Curvilinear network element that connects two positions and represents a homogeneous path in the network. The connected positions may be represented as nodes. This type is a sub-type of GeneralisedLink. This type is abstract. Attributes of the spatial object type Link Attribute Definition Type Voidability centrelineGeometry The geometry that represents the centreline of the link. GM_Curve fictitious Indicator that the centreline geometry of the link is a straight line with no intermediate control points  unless the straight line represents the geography in the resolution of the data set appropriately. Boolean Association roles of the spatial object type Link Association role Definition Type Voidability endNode The optional end node for this link. The end node may be the same instance as the start node. Node startNode The optional start node for this link. Node 5.1.5. Link Sequence (LinkSequence) A network element which represents a continuous path in the network without any branches. The element has a defined beginning and end and every position on the link sequence is identifiable with one single parameter such as length. This type is a sub-type of GeneralisedLink. This type is abstract. Attributes of the spatial object type LinkSequence Attribute Definition Type Voidability link The ordered collection of directed links that constitute the link sequence. DirectedLink 5.1.6. Link Set (LinkSet) A collection of link sequences and/or individual links that has a specific function or significance in a network. This type is a sub-type of NetworkElement. This type is abstract. Association roles of the spatial object type LinkSet Association role Definition Type Voidability link The set of links and link sequences that constitute the link set. GeneralisedLink 5.1.7. Network (Network) A network is a collection of network elements. Attributes of the spatial object type Network Attribute Definition Type Voidability geographicalName Geographical name for this network. GeographicalName voidable Association roles of the spatial object type Network Association role Definition Type Voidability elements The collection of elements that constitutes the network. NetworkElement 5.1.8. Network Area (NetworkArea) A 2-dimensional element in a network. This type is a sub-type of NetworkElement. This type is abstract. Attributes of the spatial object type NetworkArea Attribute Definition Type Voidability geometry Represents the geometric properties of the area GM_Surface 5.1.9. Network Connection (NetworkConnection) Represents a logical connection between two or more network elements in different networks. This type is a sub-type of NetworkElement. Attributes of the spatial object type NetworkConnection Attribute Definition Type Voidability type Categorisation of the network connection. ConnectionTypeValue voidable Association roles of the spatial object type NetworkConnection Association role Definition Type Voidability element Network elements in different networks NetworkElement Constraints of the spatial object type NetworkConnection All elements have to be in different networks 5.1.10. Network Element (NetworkElement) Abstract base type representing an element in a network. Every element in a network provides some function that is of interest in the network. This type is abstract. Attributes of the spatial object type NetworkElement Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier Association roles of the spatial object type NetworkElement Association role Definition Type Voidability inNetwork The networks in which a network element is a member. Network voidable 5.1.11. Network Property (NetworkProperty) Abstract base type representing phenomena located at or along a network element. This base type provides general properties to associate the network-related phenomena (network properties) with the network elements. This type is abstract. Attributes of the spatial object type NetworkProperty Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier networkRef Spatial reference of the network-related property. NetworkReference voidable 5.1.12. Node (Node) Represents a significant position in the network that always occurs at the beginning or the end of a link. This type is a sub-type of NetworkElement. This type is abstract. Attributes of the spatial object type Node Attribute Definition Type Voidability geometry The location of the node. GM_Point Association roles of the spatial object type Node Association role Definition Type Voidability spokeEnd The links that enter the node. Link voidable spokeStart The links that leave the node. Link voidable 5.2. Data Types 5.2.1. Directed Link (DirectedLink) A link either in its positive or negative direction. Attributes of the data type DirectedLink Attribute Definition Type Voidability Voidability direction Indicates if the directed link agrees (positive) or disagrees (negative) with the positive direction of the link. Sign Association roles of the data type DirectedLink Association role Definition Type Voidability Voidability link The link Link 5.2.2. Link Reference (LinkReference) A network reference to a linear network element. This type is a sub-type of NetworkReference. Attributes of the data type LinkReference Attribute Definition Type Voidability applicableDirection The directions of the generalised link to which the reference applies. In cases where a property does not apply to a direction along a link, but represents a phenomenon along a link, inDirection refers to the right side in the direction of the link. LinkDirectionValue voidable Constraints of the data type LinkReference Linear reference targets must be linear network elements. That is, if linear referencing is used or direction is relevant, the target of the network reference shall be a link or a link sequence. 5.2.3. Network Reference (NetworkReference) A reference to a network element. Association roles of the data type NetworkReference Association role Definition Type Voidability element The referenced network element. NetworkElement 5.2.4. Simple Linear Reference (SimpleLinearReference) A network reference that is restricted to part of a linear network element. The part is the part of the network element between fromPosition and toPosition. This type is a sub-type of LinkReference. Attributes of the data type SimpleLinearReference Attribute Definition Type Voidability fromPosition The start position of the linear element, expressed as the distance from the start of the linear network element along its curve geometry. Length offset An offset from the centreline geometry of the generalised link, where applicable; a positive offset is to the right in the direction of the link, a negative offset is to the left. Length voidable toPosition The end position of the linear element, expressed as the distance from the start of the linear network element along its curve geometry. Length 5.2.5. Simple Point Reference (SimplePointReference) A network reference that is restricted to a point on a linear network element. The point is the location on the network element at the position atPosition along the network. This type is a sub-type of LinkReference. Attributes of the data type SimplePointReference Attribute Definition Type Voidability atPosition Position of the point, expressed as the distance from the start of the linear network element along its curve geometry. Length offset An offset from the centreline geometry of the generalised link, where applicable; a positive offset is to the right in the direction of the link, a negative offset is to the left. Length voidable 5.3. Code Lists 5.3.1. Connection Type (ConnectionTypeValue) Types of connections between different networks. This code list shall be managed in a common code list register. 5.3.2. Link Direction (LinkDirectionValue) List of values for directions relative to a link This code list shall be managed in a common code list register. ANNEX II REQUIREMENTS FOR SPATIAL DATA THEMES LISTED IN ANNEX I TO DIRECTIVE 2007/2/EC 1. COORDINATE REFERENCE SYSTEMS 1.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply:  datum means a parameter or set of parameters that define the position of the origin, the scale, and the orientation of a coordinate system, in accordance with EN ISO 19111,  geodetic datum means a datum describing the relationship of a coordinate system to the Earth, in accordance with EN ISO 19111,  coordinate system means a set of mathematical rules for specifying how coordinates are to be assigned to points, in accordance with EN ISO 19111,  coordinate reference system means a coordinate system which is related to the real world by a datum, in accordance with EN ISO 19111. This definition includes coordinate systems based on geodetic or Cartesian coordinates and coordinate systems based on map projections.  map projection means a change of coordinates, based on a one-to-one relationship, from a geodetic coordinate system to a plane, based on the same datum, in accordance with EN ISO 19111,  compound coordinate reference system means a coordinate reference system using two other independent coordinate reference systems, one for the horizontal component and one for the vertical component, to describe a position, in accordance with EN ISO 19111,  geodetic coordinate system means a coordinate system in which position is specified by geodetic latitude, geodetic longitude and (in the three-dimensional case) ellipsoidal height, in accordance with EN ISO 19111. 1.2. Datum for three-dimensional and two-dimensional coordinate reference systems For the three-dimensional and two-dimensional coordinate reference systems and the horizontal component of compound coordinate reference systems used for making spatial data sets available, the datum shall be the datum of the European Terrestrial Reference System 1989 (ETRS89) in areas within its geographical scope, or the datum of the International Terrestrial Reference System (ITRS) or other geodetic coordinate reference systems compliant with ITRS in areas that are outside the geographical scope of ETRS89. Compliant with the ITRS means that the system definition is based on the definition of the ITRS and there is a well documented relationship between both systems, according to EN ISO 19111. 1.3. Coordinate Reference Systems Spatial data sets shall be made available using at least one of the coordinate reference systems specified in sections 1.3.1, 1.3.2 and 1.3.3, unless one of the conditions specified in section 1.3.4 holds. 1.3.1. Three-dimensional Coordinate Reference Systems  Three-dimensional Cartesian coordinates based on a datum specified in 1.2 and using the parameters of the Geodetic Reference System 1980 (GRS80) ellipsoid.  Three-dimensional geodetic coordinates (latitude, longitude and ellipsoidal height) based on a datum specified in 1.2 and using the parameters of the GRS80 ellipsoid. 1.3.2. Two-dimensional Coordinate Reference Systems  Two-dimensional geodetic coordinates (latitude and longitude) based on a datum specified in 1.2 and using the parameters of the GRS80 ellipsoid.  Plane coordinates using the ETRS89 Lambert Azimuthal Equal Area coordinate reference system.  Plane coordinates using the ETRS89 Lambert Conformal Conic coordinate reference system.  Plane coordinates using the ETRS89 Transverse Mercator coordinate reference system. 1.3.3. Compound Coordinate Reference Systems 1. For the horizontal component of the compound coordinate reference system, one of the coordinate reference systems specified in section 1.3.2 shall be used. 2. For the vertical component, one of the following coordinate reference systems shall be used:  For the vertical component on land, the European Vertical Reference System (EVRS) shall be used to express gravity-related heights within its geographical scope. Other vertical reference systems related to the Earth gravity field shall be used to express gravity-related heights in areas that are outside the geographical scope of EVRS.  For the vertical component in the free atmosphere, barometric pressure, converted to height using ISO 2533:1975 International Standard Atmosphere shall be used. 1.3.4. Other Coordinate Reference Systems Exceptions, where other coordinate reference systems than those listed in 1.3.1, 1.3.2 or 1.3.3 may be used, are: 1. Other coordinate reference systems may be specified for specific spatial data themes in this Annex. 2. For regions outside of continental Europe, Member States may define suitable coordinate reference systems. The geodetic codes and parameters needed to describe these coordinate reference systems and to allow conversion and transformation operations shall be documented and an identifier shall be created, according to EN ISO 19111 and ISO 19127. 1.4. Coordinate Reference Systems used in the View Network Service For the display of spatial data sets with the view network service as specified in Regulation No 976/2009, at least the coordinate reference systems for two-dimensional geodetic coordinates (latitude, longitude) shall be available. 1.5. Coordinate Reference System Identifiers 1. Coordinate reference system parameters and identifiers shall be managed in one or several common registers for coordinate reference systems. 2. Only identifiers contained in a common register shall be used for referring to the coordinate reference systems listed in this Section. 2. GEOGRAPHICAL GRID SYSTEMS 2.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply:  grid means a network composed of two or more sets of curves in which the members of each set intersect the members of the other sets in an algorithmic way,  grid cell means a cell delineated by grid curves,  grid point means a point located at the intersection of two or more curves in a grid. 2.2. Grids The grid specified in section 2.2.1 shall be used in INSPIRE, unless one of the conditions specified in section 2.2.2 holds. 2.2.1. Grid for pan-European spatial analysis and reporting The grid defined in this Section shall be used as a geo-referencing framework where grids with fixed and unambiguously defined locations of equal-area grid cells are required. The grid is based on the ETRS89 Lambert Azimuthal Equal Area (ETRS89-LAEA) coordinate reference system with the centre of the projection at the point 52 ° N, 10 ° E and false easting: x0 = 4 321 000 m, false northing: y0 = 3 210 000 m. The origin of the grid coincides with the false origin of the ETRS89-LAEA coordinate reference system (x=0, y=0). Grid points of grids based on ETRS89-LAEA shall coincide with grid points of the grid. The grid is hierarchical, with resolutions of 1m, 10m, 100m, 1 000m, 10 000m and 100 000m. The grid orientation is south-north, west-east. The grid is designated as Grid_ETRS89-LAEA. For identification of an individual resolution level the cell size in metres is appended. The reference point of a grid cell shall be the lower left corner of the grid cell. For the unambiguous referencing and identification of a grid cell, the cell code composed of the size of the cell and the coordinates of the lower left cell corner in ETRS89-LAEA shall be used. The cell size shall be denoted in metres (m) for cell sizes up to 100m or kilometres (km) for cell sizes of 1 000m and above. Values for northing and easting shall be divided by 10n, where n is the number of trailing zeros in the cell size value. 2.2.2. Other Grids Exceptions, where other grids than that specified in section 2.2.1 may be used, are: 1. Other grids may be specified for specific spatial data themes in this Annex. In this case, data exchanged using such a theme-specific grid shall use standards in which the grid definition is either included with the data, or linked by reference. 2. For grid referencing in regions outside of continental Europe Member States may define their own grid based on a geodetic coordinate reference system compliant with ITRS and a Lambert Azimuthal Equal Area projection, following the same principles as laid down for the grid specified in section 2.2.1. In this case, an identifier for the coordinate reference system shall be created. 3. GEOGRAPHICAL NAMES 3.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects from data sets that relate to the spatial data theme Geographical Names:  Named Place 3.1.1. Named Place (NamedPlace) Any real world entity referred to by one or several proper nouns. Attributes of the spatial object type NamedPlace Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometry associated to the named place. This data specification does not restrict the geometry types. GM_Object inspireId External object identifier of the spatial object. Identifier leastDetailedViewingResolution Resolution, expressed as the inverse of an indicative scale or a ground distance, above which the named place and its associated name(s) should no longer be displayed in a basic viewing service. MD_Resolution voidable localType Characterisation of the kind of entity designated by geographical name(s), as defined by the data provider, given in at least in one official language of the European Union. LocalisedCharacterString voidable mostDetailedViewingResolution Resolution, expressed as the inverse of an indicative scale or a ground distance, below which the named place and its associated name(s) should no longer be displayed in a basic viewing service. MD_Resolution voidable name Name of the named place. GeographicalName relatedSpatialObject Identifier of a spatial object representing the same entity but appearing in other themes of INSPIRE, if any. Identifier voidable type Characterisation of the kind of entity designated by geographical name(s). NamedPlaceTypeValue voidable 3.2. Data Types 3.2.1. Geographical Name (GeographicalName) Proper noun applied to a real world entity. Attributes of the data type GeographicalName Attribute Definition Type Voidability grammaticalGender Classes of nouns reflected in the behaviour of associated words. GrammaticalGenderValue voidable grammaticalNumber Grammatical category of nouns that expresses count distinctions. GrammaticalNumberValue voidable language Language of the name, given as a three letters code, in accordance with either ISO 639-3 or ISO 639-5. CharacterString voidable nameStatus Qualitative information enabling to discern which credit should be given to the name with respect to its standardisation and/or its topicality. NameStatusValue voidable nativeness Information enabling to acknowledge if the name is the one that is/was used in the area where the spatial object is situated at the instant when the name is/was in use. NativenessValue voidable pronunciation Proper, correct or standard (standard within the linguistic community concerned) pronunciation of the geographical name. PronunciationOfName voidable sourceOfName Original data source from which the geographical name is taken from and integrated in the data set providing/publishing it. For some named spatial objects it might refer again to the publishing data set if no other information is available. CharacterString voidable spelling A proper way of writing the geographical name. SpellingOfName 3.2.2. Pronunciation Of Name (PronunciationOfName) Proper, correct or standard (standard within the linguistic community concerned) pronunciation of a name. Attributes of the data type PronunciationOfName Attribute Definition Type Voidability pronunciationIPA Proper, correct or standard (standard within the linguistic community concerned) pronunciation of a name, expressed in International Phonetic Alphabet (IPA). CharacterString voidable pronunciationSoundLink Proper, correct or standard (standard within the linguistic community concerned) pronunciation of a name, expressed by a link to any sound file. URI voidable Constraints of the data type PronunciationOfName At least one of the two attributes pronunciationSoundLink and pronunciationIPA shall not be void. 3.2.3. Spelling Of Name (SpellingOfName) Proper way of writing a name. Attributes of the data type SpellingOfName Attribute Definition Type Voidability script Set of graphic symbols (for example an alphabet) employed in writing the name, expressed using the four letters codes defined in ISO 15924, where applicable. CharacterString voidable text Way the name is written. CharacterString transliterationScheme Method used for the names conversion between different scripts. CharacterString voidable 3.3. Code Lists 3.3.1. Grammatical Gender (GrammaticalGenderValue) The grammatical gender of a geographical name. This code list shall be managed in a common code list register. 3.3.2. Grammatical Number (GrammaticalNumberValue) The grammatical number of a geographical name. This code list shall be managed in a common code list register. 3.3.3. Name Status (NameStatusValue) The status of a geographical name, that is the information enabling to discern which credit should be given to the name with respect to its standardisation and/or its topicality. This code list shall be managed in a common code list register. 3.3.4. Named Place Type (NamedPlaceTypeValue) The type of a named place. This code list shall be managed in a common code list register. 3.3.5. Nativeness (NativenessValue) The nativeness of a geographical name. This code list shall be managed in a common code list register. 3.4. Layers Layer for the spatial data theme Geographical Names Layer Name Layer Title Spatial object type GN.GeographicalNames Geographical Names NamedPlace 4. ADMINISTRATIVE UNITS 4.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects from data sets that relate to the spatial data theme Administrative Units:  Administrative Boundary  Administrative Unit  Condominium  NUTS Region 4.1.1. Administrative Boundary (AdministrativeBoundary) A line of demarcation between administrative units. Attributes of the spatial object type AdministrativeBoundary Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable country Two-character country code according to the Interinstitutional style guide published by the Publications Office of the European Union. CountryCode endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of border line. GM_Curve inspireId External object identifier of the spatial object. Identifier legalStatus Legal status of this administrative boundary. LegalStatusValue voidable nationalLevel The hierarchy levels of all adjacent administrative units this boundary is part of. AdministrativeHierarchyLevel technicalStatus The technical status of the administrative boundary. TechnicalStatusValue voidable Association roles of the spatial object type AdministrativeBoundary Association role Definition Type Voidability admUnit The administrative units separated by this administrative boundary. AdministrativeUnit voidable 4.1.2. Administrative Unit (AdministrativeUnit) Unit of administration where a Member State has and/or exercises jurisdictional rights, for local, regional and national governance. Attributes of the spatial object type AdministrativeUnit Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable country Two-character country code according to the Interinstitutional style guide published by the Publications Office of the European Union. CountryCode endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of spatial area covered by this administrative unit. GM_MultiSurface inspireId External object identifier of the spatial object. Identifier name Official national geographical name of the administrative unit, given in several languages where required. GeographicalName nationalCode Thematic identifier corresponding to the national administrative codes defined in each country. CharacterString nationalLevel Level in the national administrative hierarchy, at which the administrative unit is established. AdministrativeHierarchyLevel nationalLevelName Name of the level in the national administrative hierarchy, at which the administrative unit is established. LocalisedCharacterString voidable residenceOfAuthority Center for national or local administration. ResidenceOfAuthority voidable Association roles of the spatial object type AdministrativeUnit Association role Definition Type Voidability administeredBy Administrative unit established at same level of national administrative hierarchy that administers this administrative unit. AdministrativeUnit voidable boundary The administrative boundaries between this administrative unit and all the units adjacent to it. AdministrativeBoundary voidable coAdminister Administrative unit established at same level of national administrative hierarchy which is co-administered by this administrative unit. AdministrativeUnit voidable condominium Condominium administered by this administrative unit. Condominium voidable lowerLevelUnit Units established at a lower level of the national administrative hierarchy which are administered by the administrative unit. AdministrativeUnit voidable NUTS NUTS region that topologically contains this administrative unit. NUTSRegion voidable upperLevelUnit Unit established at a higher level of national administrative hierarchy that this administrative unit administers AdministrativeUnit voidable Constraints of the spatial object type AdministrativeUnit Association role condominium applies only for administrative units which nationalLevel=1st order (country level). No unit at lowest level can associate units at lower level. No unit at highest level can associate units at a higher level. 4.1.3. Condominium (Condominium) An administrative area established independently to any national administrative division of territory and administered by two or more countries. Attributes of the spatial object type Condominium Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of spatial area covered by this condominium GM_MultiSurface inspireId External object identifier of the spatial object. Identifier name Official geographical name of this condominium, given in several languages where required. GeographicalName voidable Association roles of the spatial object type Condominium Association role Definition Type Voidability admUnit The administrative unit administering the condominium AdministrativeUnit voidable 4.1.4. NUTS Region (NUTSRegion) Territorial unit for statistics defined in the framework of the Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003. This type is a candidate type to be considered by the spatial data theme Statistical units in Annex III to Directive 2007/2/EC. Attributes of the spatial object type NUTSRegion Attribute Definition Type Voidability NUTSCode Unique code of the territorial unit for statistics as defined in the framework of the Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003. CharacterString beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of spatial area covered by this NUTS region. GM_MultiSurface inspireId External object identifier of the spatial object. Identifier 4.2. Data Types 4.2.1. Residence Of Authority (ResidenceOfAuthority) Data type representing the name and position of a residence of authority. Attributes of the data type ResidenceOfAuthority Attribute Definition Type Voidability geometry Position of the residence of authority. GM_Point voidable Name Name of the residence of authority. GeographicalName 4.3. Enumerations 4.3.1. Legal Status (LegalStatusValue) Description of the legal status of administrative boundaries. Allowed values for the enumeration LegalStatusValue Value Definition agreed The edge-matched boundary has been agreed between neighbouring administrative units and is stable now. notAgreed The edge-matched boundary has not yet been agreed between neighbouring administrative units and could be changed. 4.3.2. Technical Status (TechnicalStatusValue) Description of the technical status of administrative boundaries. Allowed values for the enumeration TechnicalStatusValue Value Definition edgeMatched The boundaries of neighbouring administrative units have the same set of coordinates. notEdgeMatched The boundaries of neighbouring administrative units do not have the same set of coordinates. 4.4. Code Lists 4.4.1. Administrative Hierarchy Level (AdministrativeHierarchyLevel) Levels of administration in the national administrative hierarchy. This code list reflects the level in the hierarchical pyramid of the administrative structures, which is based on geometric aggregation of territories and does not necessarily describe the subordination between the related administrative authorities. This code list shall be managed in a common code list register. 4.5. Theme-specific Requirements 1. Each instance of spatial object type AdministrativeUnit, except for the country level unit representing a Member State and co-administered units, shall refer exactly to one unit at a higher level of administrative hierarchy. This correspondence shall be expressed by the upperLevelUnit association role of AdministrativeUnit spatial object type. 2. Each instance of spatial object type AdministrativeUnit, except for those at the lowest level, shall refer to their respective lower level units. This correspondence shall be expressed by the lowerLevelUnit association role of AdministrativeUnit spatial object type. 3. If an administrative unit is co-administered by two or more other administrative units the association role administeredBy shall be used. The units co-administering this unit shall apply inverse role coAdminister. 4. Administrative units at the same level of administrative hierarchy shall not conceptually share common areas. 5. Instances of the spatial object type AdministrativeBoundary shall correspond to the edges in the topological structure of the complete (including all levels) boundary graph. 6. The spatial extent of a condominium may not be part of the geometry representing the spatial extent of an administrative unit. 7. Condominiums can only be administered by administrative units at country level. 4.6. Layers Layers for the spatial data theme Administrative Units Layer Name Layer Title Spatial object type AU.AdministrativeUnit Administrative unit AdministrativeUnit AU.AdministrativeBoundary Administrative boundary AdministrativeBoundary AU.Condominium Condominium Condominium AU.NUTSRegion NUTS Region NUTSRegion 5. ADDRESSES 5.1. Definitions In addition to the definitions set out in Article 2, the following definition shall apply:  addressable object means a spatial object to which it is meaningful to associate addresses. 5.2. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects from data sets that relate to the spatial data theme Addresses:  Address  Address Area Name  Address Component  Administrative Unit Name  Postal Descriptor  Thoroughfare Name 5.2.1. Address (Address) An identification of the fixed location of property by means of a structured composition of geographic names and identifiers. Attributes of the spatial object type Address Attribute Definition Type Voidability alternativeIdentifier External, thematic identifier of the address spatial object, which enables interoperability with existing legacy systems or applications. CharacterString voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier locator Human readable designator or name. AddressLocator position Position of a characteristic point which represents the location of the address according to a certain specification, including information on the origin of the position. GeographicPosition status Validity of the address within the life-cycle (version) of the address spatial object. StatusValue voidable validFrom Date and time of which this version of the address was or will be valid in the real world. DateTime voidable validTo Date and time at which this version of the address ceased or will cease to exist in the real world. DateTime voidable Association roles of the spatial object type Address Association role Definition Type Voidability building Building that the address is assigned to or associated with. Type to be specified in the spatial data theme Buildings voidable component Represents that the address component is engaged as a part of the address. AddressComponent parcel Cadastral parcel that this address is assigned to or associated with. CadastralParcel voidable parentAddress Main (parent) address with which this (sub) address is tightly connected Address voidable Constraints of the spatial object type Address An address shall have an administrative unit address component spatial object whose level is 1 (Country). An address shall have exactly one default geographic position (the default attribute of the GeographicPosition spatial object must be true). 5.2.2. Address Area Name (AddressAreaName) An address component which represents the name of a geographic area or locality that groups a number of addressable objects for addressing purposes, without being an administrative unit. This type is a sub-type of AddressComponent. Attributes of the spatial object type AddressAreaName Attribute Definition Type Voidability name Proper noun applied to the address area. GeographicalName Association roles of the spatial object type AddressAreaName Association role Definition Type Voidability namedPlace The named place that this address area name represents. NamedPlace voidable 5.2.3. Address Component (AddressComponent) Identifier or geographic name of a specific geographic area, location, or other spatial object which defines the scope of an address. This type is abstract. Attributes of the spatial object type AddressComponent Attribute Definition Type Voidability alternativeIdentifier External, thematic identifier of the address component spatial object, which enables interoperability with existing legacy systems or applications. CharacterString voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier status Validity of the address component within the life-cycle (version) of the address component spatial object. StatusValue voidable validFrom Date and time of which this version of the address component was or will be valid in the real world. DateTime voidable validTo Date and time at which the address component ceased/will cease to exist in the real world. DateTime voidable Association roles of the spatial object type AddressComponent Association role Definition Type Voidability situatedWithin Another address component within which the spatial object represented by this address component is situated. AddressComponent voidable 5.2.4. Administrative Unit Name (AdminUnitName) An address component which represents the name of a unit of administration where a Member State has and/or exercises jurisdictional rights, for local, regional and national governance. This type is a sub-type of AddressComponent. Attributes of the spatial object type AdminUnitName Attribute Definition Type Voidability level The level of administration in the national administrative hierarchy. AdministrativeHierarchyLevel name Official, geographical name of the administrative unit, given in different languages where required. GeographicalName Association roles of the spatial object type AdminUnitName Association role Definition Type Voidability adminUnit The administrative unit that is the source of the content of the administrative unit name. AdministrativeUnit voidable 5.2.5. Postal Descriptor (PostalDescriptor) An address component which represents the identification of a subdivision of addresses and postal delivery points in a country, region or city for postal purposes. This type is a sub-type of AddressComponent. Attributes of the spatial object type PostalDescriptor Attribute Definition Type Voidability postCode A code created and maintained for postal purposes to identify a subdivision of addresses and postal delivery points. CharacterString postName One or more names created and maintained for postal purposes to identify a subdivision of addresses and postal delivery points. GeographicalName Constraints of the spatial object type PostalDescriptor If no post code exists, a post name is required. If no post name exists, a post code is required. 5.2.6. Thoroughfare Name (ThoroughfareName) An address component which represents the name of a passage or way through from one location to another. This type is a sub-type of AddressComponent. Attributes of the spatial object type ThoroughfareName Attribute Definition Type Voidability name Name of the thoroughfare. ThoroughfareNameValue Association roles of the spatial object type ThoroughfareName Association role Definition Type Voidability transportLink One or several transport network links to which the spatial object of the thoroughfare name has been designated. TransportLink voidable 5.3. Data Types 5.3.1. Address Locator (AddressLocator) Human readable designator or name that allows a user or application to reference and distinguish the address from neighbour addresses, within the scope of a thoroughfare name, address area name, administrative unit name or postal descriptor, in which the address is situated. Attributes of the data type AddressLocator Attribute Definition Type Voidability designator A number or a sequence of characters that uniquely identifies the locator within the relevant scope(s). LocatorDesignator level The level to which the locator refers. LocatorLevelValue name A geographic name or descriptive text associated to a property identified by the locator. LocatorName Association roles of the data type AddressLocator Association role Definition Type Voidability withinScopeOf The address component that defines the scope within which the address locator is assigned according to rules ensuring unambiguousness. AddressComponent voidable Constraints of the data type AddressLocator If no designator exists, a name is required. If no name exists, a designator is required. 5.3.2. Address Representation (AddressRepresentation) Representation of an address spatial object for use in external application schemas that need to include the basic, address information in a readable way. Attributes of the data type AddressRepresentation Attribute Definition Type Voidability addressArea The name or names of a geographic area or locality that groups a number of addressable objects for addressing purposes, without being an administrative unit. GeographicalName voidable adminUnit The name or names of a unit of administration where a Member State has and/or exercises jurisdictional rights, for local, regional and national governance. GeographicalName locatorDesignator A number or a sequence of characters which allows a user or an application to interpret, parse and format the locator within the relevant scope. A locator may include more locator designators. CharacterString locatorName Proper noun(s) applied to the real world entity identified by the locator. GeographicalName postCode A code created and maintained for postal purposes to identify a subdivision of addresses and postal delivery points. CharacterString voidable postName One or more names created and maintained for postal purposes to identify a subdivision of addresses and postal delivery points. GeographicalName voidable thoroughfare The name or names of a passage or way through from one location to another like a road or a waterway. GeographicalName voidable Association roles of the data type AddressRepresentation Association role Definition Type Voidability addressFeature Reference to the address spatial object. Address voidable 5.3.3. Geographic Position (GeographicPosition) The position of a characteristic point which represents the location of the address according to a certain specification, including information on the origin of the position. Attributes of the data type GeographicPosition Attribute Definition Type Voidability default Specifies whether or not this position should be considered as the default. Boolean geometry The position of the point expressed in coordinates in the chosen spatial reference system. GM_Point method Description of how and by whom the geographic position of the address was created or derived. GeometryMethodValue voidable specification Information defining the specification used to create or derive this geographic position of the address. GeometrySpecificationValue voidable 5.3.4. Locator Designator (LocatorDesignator) A number or a sequence of characters that uniquely identifies the locator within the relevant scope(s). The full identification of the locator could include one or more locator designators. Attributes of the data type LocatorDesignator Attribute Definition Type Voidability designator The identifying part of the locator designator composed by one or more digits or other characters. CharacterString type The type of locator value, which enables an application to interpret, parse or format it according to certain rules. LocatorDesignatorTypeValue 5.3.5. Locator Name (LocatorName) Proper noun applied to the real world entity identified by the locator. Attributes of the data type LocatorName Attribute Definition Type Voidability name The identifying part of the locator name. GeographicalName type The type of locator value, which enables an application to interpret, parse or format it according to certain rules. LocatorNameTypeValue 5.3.6. Part Of Name (PartOfName) A part of the full name resulting from the subdivision of the thoroughfare name into separate, semantic parts, using the same language and script as the full thoroughfare name. Attributes of the data type PartOfName Attribute Definition Type Voidability part The character string that expresses the separate part of the name using the same language and script as the full thoroughfare name. CharacterString type A classification of the part of name according to its semantics (meaning) in the complete thoroughfare name. PartTypeValue 5.3.7. Thoroughfare Name Value (ThoroughfareNameValue) Proper noun applied to thoroughfare optionally including a subdivision of the name into parts. Attributes of the data type ThoroughfareNameValue Attribute Definition Type Voidability name Proper noun applied to the thoroughfare. GeographicalName nameParts One or several parts into which the thoroughfare name can be subdivided. PartOfName voidable 5.4. Code Lists 5.4.1. Geometry Method (GeometryMethodValue) Description of how and by whom this geographic position of the address was created or derived. This code list shall be managed in a common code list register. 5.4.2. Geometry Specification (GeometrySpecificationValue) Information defining the specification used to create or derive this geographic position of the address. This code list shall be managed in a common code list register. 5.4.3. Locator Designator Type (LocatorDesignatorTypeValue) Description of the semantics of the locator designator. This code list shall be managed in a common code list register. 5.4.4. Locator Level (LocatorLevelValue) The level to which the locator refers. This code list shall be managed in a common code list register. 5.4.5. Locator Name Type (LocatorNameTypeValue) Description of the semantics of the locator name. This code list shall be managed in a common code list register. 5.4.6. Part Type (PartTypeValue) A classification of the part of name according to its semantics in the complete thoroughfare name. This code list shall be managed in a common code list register. 5.4.7. Status (StatusValue) Current validity of the real world address or address component. This code list shall be managed in a common code list register. 5.5. Theme-specific Requirements 5.5.1. The Address Position 1. In the data set, the position of the address shall be represented by the coordinates of the actual location with the best available accuracy. This will be the most precise directly captured coordinates or, if none exist, then coordinates derived from one of the address components, with priority given to the component that allows the position to be most accurately determined. 2. If an address has more than one position, the specification attribute shall be populated with a different value for each of these. 5.5.2. Association roles 1. The withinScopeOf association role shall be populated for all locators which are assigned according to rules that seek to ensure unambiguousness within a specific address component (that is thoroughfare name, address area name, postal descriptor or administrative unit name). 2. The association role parentAddress shall be populated for all addresses which are connected to a parent (or main) address. 3. An address shall have an association to the name of the country in which it is located. Furthermore, an address must have associations to the additional address components necessary to the unambiguous identification and location of the address instance. 5.6. Layers Layer for the spatial data theme Addresses Layer Name Layer Title Spatial object type AD.Address Addresses Address 6. CADASTRAL PARCELS 6.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects from data sets that relate to the spatial data theme Cadastral Parcels:  Basic Property Unit  Cadastral Boundary  Cadastral Parcel  Cadastral Zoning Cadastral Parcels shall always be made available. Basic property units shall be made available by Member States where unique cadastral references are given only for basic property units and not for parcels. Cadastral boundaries shall be made available by Member States where absolute positional accuracy information is recorded for the cadastral boundary. 6.1.1. Basic Property Unit (BasicPropertyUnit) The basic unit of ownership that is recorded in the land books, land registers or equivalent. It is defined by unique ownership and homogeneous real property rights, and may consist of one or more adjacent or geographically separate parcels. Attributes of the spatial object type BasicPropertyUnit Attribute Definition Type Voidability areaValue Registered area value giving quantification of the area projected on the horizontal plane of the cadastral parcels composing the basic property unit. Area voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier nationalCadastralReference Thematic identifier at national level, generally the full national code of the basic property unit. Must ensure the link to the national cadastral register or equivalent. CharacterString validFrom Official date and time the basic property unit was/will be legally established. DateTime voidable validTo Date and time at which the basic property unit legally ceased/will cease to be used. DateTime voidable Association roles of the spatial object type BasicPropertyUnit Association role Definition Type Voidability administrativeUnit The administrative unit of lowest administrative level containing this basic property unit. AdministrativeUnit voidable Constraints of the spatial object type BasicPropertyUnit Value of areaValue shall be given in square meters 6.1.2. Cadastral Boundary (CadastralBoundary) Part of the outline of a cadastral parcel. One cadastral boundary may be shared by two neighbouring cadastral parcels. Attributes of the spatial object type CadastralBoundary Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable estimatedAccuracy Estimated absolute positional accuracy of the cadastral boundary in the used INSPIRE coordinate reference system. Absolute positional accuracy is the mean value of the positional uncertainties for a set of positions, where the positional uncertainties are the distance between a measured position and what is considered as the corresponding true position. Length voidable geometry Geometry of the cadastral boundary. GM_Curve inspireId External object identifier of the spatial object. Identifier validFrom Official date and time the cadastral boundary was/will be legally established. DateTime voidable validTo Date and time at which the cadastral boundary legally ceased/will cease to be used. DateTime voidable Association roles of the spatial object type CadastralBoundary Association role Definition Type Voidability parcel The cadastral parcel(s) outlined by this cadastral boundary. A cadastral boundary may outline one or two cadastral parcels. CadastralParcel voidable Constraints of the spatial object type CadastralBoundary Value of estimatedAccuracy shall be given in meters. 6.1.3. Cadastral Parcel (CadastralParcel) Areas defined by cadastral registers or equivalent. Attributes of the spatial object type CadastralParcel Attribute Definition Type Voidability areaValue Registered area value giving quantification of the area projected on the horizontal plane of the cadastral parcel. Area voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometry of the cadastral parcel. GM_Object inspireId External object identifier of the spatial object. Identifier label Text commonly used to display the cadastral parcel identification. CharacterString nationalCadastralReference Thematic identifier at national level, generally the full national code of the cadastral parcel. Must ensure the link to the national cadastral register or equivalent. CharacterString referencePoint A point within the cadastral parcel. GM_Point voidable validFrom Official date and time the cadastral parcel was/will be legally established. DateTime voidable validTo Date and time at which the cadastral parcel legally ceased/will cease to be used. DateTime voidable Association roles of the spatial object type CadastralParcel Association role Definition Type Voidability administrativeUnit The administrative unit of lowest administrative level containing this cadastral parcel. AdministrativeUnit voidable basicPropertyUnit The basic property unit(s) containing this cadastral parcel. BasicPropertyUnit voidable zoning The cadastral zoning of lowest level containing this cadastral parcel. CadastralZoning voidable Constraints of the spatial object type CadastralParcel Value of areaValue shall be given in square meters. Type of geometry shall be GM_Surface or GM_MultiSurface 6.1.4. Cadastral Zoning (CadastralZoning) Intermediary areas used in order to divide national territory into cadastral parcels. Attributes of the spatial object type CadastralZoning Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable estimatedAccuracy The estimated absolute positional accuracy of cadastral parcels within the cadastral zoning in the used INSPIRE coordinate reference system. Absolute positional accuracy is the mean value of the positional uncertainties for a set of positions, where the positional uncertainties are the distance between a measured position and what is considered as the corresponding true position. Length voidable geometry Geometry of the cadastral zoning. GM_MultiSurface inspireId External object identifier of spatial object. Identifier label Text commonly used to display the cadastral zoning identification. CharacterString level Level of the cadastral zoning in the national cadastral hierarchy. CadastralZoningLevelValue voidable levelName Name of the level of the cadastral zoning in the national cadastral hierarchy, in at least one official language of the European Union. LocalisedCharacterString voidable name Name of the cadastral zoning. GeographicalName voidable nationalCadastalZoningReference Thematic identifier at national level, generally the full national code of the cadastral zoning. CharacterString originalMapScaleDenominator The denominator in the scale of the original paper map (if any) to whose extent the cadastral zoning corresponds. Integer voidable referencePoint A point within the cadastral zoning. GM_Point voidable validFrom Official date and time the cadastral zoning was/will be legally established. DateTime voidable validTo Date and time at which the cadastral zoning legally ceased/will cease to be used. DateTime voidable Association roles of the spatial object type CadastralZoning Association role Definition Type Voidability upperLevelUnit The next upper level cadastral zoning containing this cadastral zoning. CadastralZoning voidable Constraints of the spatial object type CadastralZoning Value of estimatedAccuracy shall be given in meters. A lower level cadastral zoning shall be part of an upper level zoning. 6.2. Code Lists 6.2.1. Cadastral Zoning Level (CadastralZoningLevelValue) Levels of hierarchy of the cadastral zonings. This code list shall be managed in a common code list register. 6.3 Theme-specific Requirements 6.3.1. Geometry Representation 1. The value domain of spatial properties defined in this Section is not restricted to the Simple Feature spatial schema as defined by EN ISO 19125-1. 2. If cadastral boundaries are provided, the cadastral boundaries corresponding to the outline of a cadastral parcel shall form closed ring(s). 6.3.2. Modelling of object references All instances of the spatial object type CadastralParcel shall carry as a thematic identifier the attribute nationalCadastralReference. This attribute must enable users to make the link with rights, owners and other cadastral information in national cadastral registers or equivalent. 6.3.3. Coordinate Reference Systems If data related to the spatial data theme Cadastral Parcels are made available in plane coordinates using the Lambert Conformal Conic projection, they shall also be made available in at least one other of the coordinate reference systems specified in sections 1.3.1, 1.3.2 and 1.3.3. 6.4. Portrayal Rules 6.4.1. Layers Layer for the spatial data theme Cadastral Parcels Layer Name Layer Title Spatial object type CP.CadastralParcel Cadastral Parcel CadastralParcel CP.CadastralZoning Cadastral Zoning CadastralZoning CP.CadastralBoundary Cadastral Boundary CadastralBoundary 7. TRANSPORT NETWORKS 7.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply:  aerodrome reference point means the designated geographical location of an aerodrome, located near the initial or planned geometric centre of the aerodrome and normally remaining where originally established,  airport/heliport means a defined area on land or water (including any buildings, installations and equipment) intended to be used either wholly or in part for the arrival, departure and surface movement of aircraft/helicopters,  deep water route means a route in a designated area within defined limits which has been accurately surveyed for clearance of sea bottom and submerged obstacles to a minimum indicated depth of water,  inter-modal connection means a connection between two elements in different transport networks that use a different transport mode, giving the possibility to change transported media (people, goods, etc) from one transport mode to another,  linear element means a 1-dimensional object that serves as the axis along which linear referencing is performed,  linear referencing means a specification of a location relative to a one-dimensional object as a measurement along (and optionally offset from) that element,  navaid equipment means a physical navaid equipment placed on the Earth surface, like Very High Frequency Omnidirectional Radio Range (VOR), Distance Measuring Equipment (DME), localizer, Tactical Air Navigation Beacon (TACAN) etc., which help in guiding aircraft traffic safely through existing air routes,  object referencing means providing the spatial extent of an object by referring to an existing spatial object or collection of spatial objects,  railway yard means an area crossed by a number of parallel railway tracks (usually more than two) interconnected between them, which are used to stop trains in order to load / unload freight without interrupting the traffic of a main railway line,  significant point means a specified geographical location used to define an Air Traffic Service (ATS) route, the flight path of an aircraft or for other navigation/ATS purposes. 7.2. Structure of the Spatial Data Theme Transport Networks The types specified for the spatial data theme transport networks are structured in the following packages:  Common Transport Elements  Air Transport Network  Cable Transport Network  Railway Transport Network  Road Transport Network  Water Transport Network 7.3. Common Transport Elements 7.3.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Common Transport Elements:  Access Restriction  Condition Of Facility  Maintenance Authority  Marker Post  Owner Authority  Restriction for Vehicles  Traffic Flow Direction  Transport Area  Transport Link  Transport Link Sequence  Transport Link Set  Transport Network  Transport Node  Transport Object  Transport Point  Transport Property  Vertical Position 7.3.1.1. Access Restriction (AccessRestriction) A restriction on the access to a transport element. This type is a sub-type of TransportProperty. Attributes of the spatial object type AccessRestriction Attribute Definition Type Voidability restriction Nature of the access restriction. AccessRestrictionValue 7.3.1.2. Condition Of Facility (ConditionOfFacility) State of a transport network element with regards to its completion and use. This type is a sub-type of TransportProperty. Attributes of the spatial object type ConditionOfFacility Attribute Definition Type Voidability currentStatus Current status value of a transport network element with regards to its completion and use. ConditionOfFacilityValue 7.3.1.3. Maintenance Authority (MaintenanceAuthority) The authority responsible for maintenance of the transport element. This type is a sub-type of TransportProperty. Attributes of the spatial object type MaintenanceAuthority Attribute Definition Type Voidability authority Identification of the maintenance authority. CI_Citation 7.3.1.4. Marker Post (MarkerPost) Reference marker placed along a route in a transport network, mostly at regular intervals, indicating the distance from the beginning of the route, or some other reference point, to the point where the marker is located. This type is a sub-type of TransportPoint. Attributes of the spatial object type MarkerPost Attribute Definition Type Voidability location Distance from the beginning of the route, or some other reference point, to the point where a marker post is located. Distance Association roles of the spatial object type MarkerPost Association role Definition Type Voidability route Route in a transport network along which the marker post is placed. TransportLinkSet voidable 7.3.1.5. Owner Authority (OwnerAuthority) The authority owning the transport element. This type is a sub-type of TransportProperty. Attributes of the spatial object type OwnerAuthority Attribute Definition Type Voidability authority Identification of the owning authority. CI_Citation 7.3.1.6. Restriction For Vehicles (RestrictionForVehicles) Restriction on vehicles on a transport element. This type is a sub-type of TransportProperty. Attributes of the spatial object type RestrictionForVehicles Attribute Definition Type Voidability measure The measure for the restriction. Measure restrictionType The type of restriction. RestrictionTypeValue 7.3.1.7. Traffic Flow Direction (TrafficFlowDirection) Indicates the direction of the flow of traffic in relation to the direction of the transport link vector. This type is a sub-type of TransportProperty. Attributes of the spatial object type TrafficFlowDirection Attribute Definition Type Voidability direction Indicates the direction of the flow of traffic. LinkDirectionValue Constraints of the spatial object type TrafficFlowDirection This property can only be associated with a spatial object of the type Link or LinkSequence. 7.3.1.8. Transport Area (TransportArea) Surface that represents the spatial extent of an element of a transport network. This type is a sub-type of NetworkArea. This type is a sub-type of TransportObject. This type is abstract. Attributes of the spatial object type TransportArea Attribute Definition Type Voidability validFrom The time when the transport area started to exist in the real world. DateTime voidable validTo The time from which the transport area no longer exists in the real world. DateTime voidable Constraints of the spatial object type TransportArea All transport areas have an external object identifier. 7.3.1.9. Transport Link (TransportLink) A linear spatial object that describes the geometry and connectivity of a transport network between two points in the network. This type is a sub-type of Link. This type is a sub-type of TransportObject. This type is abstract. Attributes of the spatial object type TransportLink Attribute Definition Type Voidability validFrom The time when the transport link started to exist in the real world. DateTime voidable validTo The time from which the transport link no longer exists in the real world. DateTime voidable Constraints of the spatial object type TransportLink All transport links have an external object identifier. 7.3.1.10. Transport Link Sequence (TransportLinkSequence) A linear spatial object, composed of an ordered collection of transport links, which represents a continuous path in the transport network without any branches. The element has a defined beginning and end and every position on the transport link sequence is identifiable with one single parameter such as length. It describes an element of the transport network, characterized by one or more thematical identifiers and/or properties. This type is a sub-type of LinkSequence. This type is a sub-type of TransportObject. This type is abstract. Attributes of the spatial object type TransportLinkSequence Attribute Definition Type Voidability validFrom The time when the transport link sequence started to exist in the real world. DateTime voidable validTo The time from which the transport link sequence no longer exists in the real world. DateTime voidable Constraints of the spatial object type TransportLinkSequence A transport link sequence must be composed of transport links that all belong to the same transport network. All transport link sequences have an external object identifier. 7.3.1.11. Transport Link Set (TransportLinkSet) A collection of transport link sequences and or individual transport links that has a specific function or significance in a transport network. This type is a sub-type of LinkSet. This type is a sub-type of TransportObject. This type is abstract. Attributes of the spatial object type TransportLinkSet Attribute Definition Type Voidability validFrom The time when the transport link set started to exist in the real world. DateTime voidable validTo The time from which the transport link set no longer exists in the real world. DateTime voidable Association roles of the spatial object type TransportLinkSet Association role Definition Type Voidability post Marker post along a route in a transport network. MarkerPost voidable Constraints of the spatial object type TransportLinkSet A transport link set must be composed of transport links and or transport link sequences that all belong to the same transport network. All transport link sets have an external object identifier. 7.3.1.12. Transport Network (TransportNetwork) Collection of network elements that belong to a single mode of transport. This type is a sub-type of Network. Attributes of the spatial object type TransportNetwork Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier typeOfTransport Type of transport network, based on the type of infrastructure the network uses. TransportTypeValue 7.3.1.13. Transport Node (TransportNode) A point spatial object which is used for connectivity. This type is a sub-type of Node. This type is a sub-type of TransportObject. This type is abstract. Attributes of the spatial object type TransportNode Attribute Definition Type Voidability validFrom The time when the transport node started to exist in the real world. DateTime voidable validTo The time from which the transport node no longer exists in the real world. DateTime voidable Constraints of the spatial object type TransportNode All transport nodes have an external object identifier. 7.3.1.14. Transport Object (TransportObject) An identity base for transport network objects in the real world. This type is abstract. Attributes of the spatial object type TransportObject Attribute Definition Type Voidability geographicalName A geographical name that is used to identify the transport network object in the real world. It provides a key for implicitly associating different representations of the object. GeographicalName voidable 7.3.1.15. Transport Point (TransportPoint) A point spatial object - which is not a node - that represents the position of an element of a transport network. This type is a sub-type of NetworkElement. This type is a sub-type of TransportObject. This type is abstract. Attributes of the spatial object type TransportPoint Attribute Definition Type Voidability geometry The location of the transport point. GM_Point validFrom The time when the transport point started to exist in the real world. DateTime voidable validTo The time from which the transport point no longer exists in the real world. DateTime voidable Constraints of the spatial object type TransportPoint All transport points have an external object identifier. 7.3.1.16. Transport Property (TransportProperty) A reference to a property that falls upon the network. This property can apply to the whole of the network element it is associated with or - for linear spatial objects - be described using linear referencing. This type is a sub-type of NetworkProperty. This type is abstract. Attributes of the spatial object type TransportProperty Attribute Definition Type Voidability validFrom The time when the transport property started to exist in the real world. DateTime voidable validTo The time from which the transport property no longer exists in the real world. DateTime voidable Constraints of the spatial object type TransportProperty All transport properties have an external object identifier. 7.3.1.17. Vertical Position (VerticalPosition) Vertical level relative to other transport network elements. This type is a sub-type of TransportProperty. Attributes of the spatial object type VerticalPosition Attribute Definition Type Voidability verticalPosition Relative vertical position of the transport element. VerticalPositionValue 7.3.2. Enumerations 7.3.2.1. Transport Type (TransportTypeValue) Possible types of transport networks. Allowed values for the enumeration TransportTypeValue Value Definition air The transport network consists of transport by air. cable The transport network consists of transport by cable. rail The transport network consists of transport by rail. road The transport network consists of transport by road. water The transport network consists of transport by water. 7.3.3. Code Lists 7.3.3.1. Access Restriction (AccessRestrictionValue) Types of access restrictions for a transport element. This code list shall be managed in a common code list register. 7.3.3.2. Restriction Type (RestrictionTypeValue) Possible restrictions on vehicles that can access a transport element. This code list shall be managed in a common code list register. 7.4. Air Transport Network 7.4.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Air Transport Network:  Aerodrome Area  Aerodrome Category  Aerodrome Node  Aerodrome Type  Air Link  Air Link Sequence  Air Node  Air Route  Air Route Link  Airspace Area  Apron Area  Condition of Air Facility  Designated Point  Element Length  Element Width  Field Elevation  Instrument Approach Procedure  Lower Altitude Limit  Navaid  Procedure Link  Runway Area  Runway Centreline Point  Standard Instrument Arrival  Standard Instrument Departure  Surface Composition  Taxiway Area  Touch Down Lift Off Area  Upper Altitude Limit  Use Restriction 7.4.1.1. Aerodrome Area (AerodromeArea) A defined area on land or water (including any buildings, installations and equipment) intended to be used either wholly or in part for the arrival, departure and surface movement of aircraft and/or helicopters. This type is a sub-type of TransportArea. 7.4.1.2. Aerodrome Category (AerodromeCategory) Aerodrome category concerning the scope and importance of the air traffic services offered from and to it. This type is a sub-type of TransportProperty. Attributes of the spatial object type AerodromeCategory Attribute Definition Type Voidability aerodromeCategory Value which indicates the category of an aerodrome. AerodromeCategoryValue Constraints of the spatial object type AerodromeCategory This property can only be associated with a spatial object that is an Aerodrome Node or an Aerodrome Area. 7.4.1.3. Aerodrome Node (AerodromeNode) Node located at the aerodrome reference point of an airport/heliport, which is used to represent it in a simplified way. This type is a sub-type of AirNode. Attributes of the spatial object type AerodromeNode Attribute Definition Type Voidability designatorIATA The three letter IATA designator of the aerodrome (airport/heliport). CharacterString voidable locationIndicatorICAO The four letter ICAO location indicator of the aerodrome (airport/heliport), as listed in ICAO DOC 7910. CharacterString voidable Association roles of the spatial object type AerodromeNode Association role Definition Type Voidability controlTowers The set of control towers belonging to an aerodrome (airport/heliport). Type to be specified in the spatial data theme Buildings voidable 7.4.1.4. Aerodrome Type (AerodromeType) A code specifying the type of aerodrome. This type is a sub-type of TransportProperty. Attributes of the spatial object type AerodromeType Attribute Definition Type Voidability aerodromeType The type of aerodrome. AerodromeTypeValue Constraints of the spatial object type AerodromeType This property can only be associated with a spatial object that is an Aerodrome Node or Aerodrome Area. 7.4.1.5. Air Link (AirLink) A linear spatial object that describes the geometry and connectivity of the air network between two points in the network. This type is a sub-type of TransportLink. This type is abstract. 7.4.1.6. Air Link Sequence (AirLinkSequence) A linear spatial object, composed of an ordered collection of air links, which represents a continuous path in the air network without any branches. This type is a sub-type of TransportLinkSequence. 7.4.1.7. Air Node (AirNode) A node which occurs in an air network. This type is a sub-type of TransportNode. This type is abstract. Attributes of the spatial object type AirNode Attribute Definition Type Voidability significantPoint Attribute which indicates whether the air node is or is not a significant point. Boolean 7.4.1.8. Air Route (AirRoute) A specified route designed for channelling the flow of traffic as necessary for the provision of air traffic services, from the end of the take-off and initial climb phase to the commencement of the approach and landing phase. This type is a sub-type of TransportLinkSet. Attributes of the spatial object type AirRoute Attribute Definition Type Voidability airRouteType Route classification. AirRouteTypeValue voidable designator Code or designator that identifies an Air Route. CharacterString voidable 7.4.1.9. Air Route Link (AirRouteLink) A portion of a route to be flown usually without an intermediate stop, as defined by two consecutive significant points. This type is a sub-type of AirLink. Attributes of the spatial object type AirRouteLink Attribute Definition Type Voidability airRouteLinkClass The class or type of an air route link. AirRouteLinkClassValue voidable 7.4.1.10. Airspace Area (AirspaceArea) A defined volume in the air, described as horizontal projection with vertical limits. This type is a sub-type of TransportArea. Attributes of the spatial object type AirspaceArea Attribute Definition Type Voidability AirspaceAreaType A code indicating the general structure or characteristics of a particular airspace. AirspaceAreaTypeValue 7.4.1.11. Apron Area (ApronArea) A defined area, on a land aerodrome/heliport, intended to accommodate aircraft/helicopters for purposes of loading and unloading passengers, mail or cargo, and for fuelling, parking or maintenance. This type is a sub-type of TransportArea. 7.4.1.12. Condition Of Air Facility (ConditionOfAirFacility) State of an air transport network element with regards to its completion and use. This type is a sub-type of ConditionOfFacility. Constraints of the spatial object type ConditionOfAirFacility This property can only be associated with a spatial object that is an Aerodrome Node, an Aerodrome Area or a Runway Area. 7.4.1.13. Designated Point (DesignatedPoint) A geographical location not marked by the site of a radio navigation aid, used in defining an ATS route, the flight path of an aircraft or for other navigation or ATS purposes. This type is a sub-type of AirNode. Attributes of the spatial object type DesignatedPoint Attribute Definition Type Voidability designator The coded designator of the point. CharacterString voidable 7.4.1.14. Element Length (ElementLength) The physical length of the element. This type is a sub-type of TransportProperty. Attributes of the spatial object type ElementLength Attribute Definition Type Voidability length The physical length of the element. Measure Constraints of the spatial object type ElementLength This property can only be associated with a spatial object that is a Runway Area, Taxiway Area or Touch Down Lift Off Area. 7.4.1.15. Element Width (ElementWidth) The physical width of the element. This type is a sub-type of TransportProperty. Attributes of the spatial object type ElementWidth Attribute Definition Type Voidability width The physical width of the element. Measure Constraints of the spatial object type ElementWidth This property can only be associated with a spatial object that is a Runway Area, Taxiway Area or Touch Down Lift Off Area. 7.4.1.16. Field Elevation (FieldElevation) The aerodrome elevation as the vertical distance between the highest point of the landing area of an aerodrome and mean sea level. This type is a sub-type of TransportProperty. Attributes of the spatial object type FieldElevation Attribute Definition Type Voidability altitude Value of the field altitude. Measure Constraints of the spatial object type FieldElevation This property can only be associated with a spatial object that is an Aerodrome Node or Aerodrome Area. 7.4.1.17. Instrument Approach Procedure (InstrumentApproachProcedure) A series of predetermined manoeuvres by reference to flight instruments with specified protection from obstacles from the initial approach fix, or where applicable, from the beginning of a defined arrival route to a point from which a landing can be completed and thereafter, if a landing is not completed, to a position at which holding or en route obstacle clearance criteria apply. This type is a sub-type of ProcedureLink. 7.4.1.18. Lower Altitude Limit (LowerAltitudeLimit) Altitude that defines the lower limit of an air transport network object. This type is a sub-type of TransportProperty. Attributes of the spatial object type LowerAltitudeLimit Attribute Definition Type Voidability altitude Value of the altitude limit. Measure Constraints of the spatial object type LowerAltitudeLimit This property can only be associated with a spatial object that is an Air Route Link or Airspace Area. 7.4.1.19. Navaid (Navaid) One or more Navaid Equipments providing navigation services. This type is a sub-type of AirNode. Attributes of the spatial object type Navaid Attribute Definition Type Voidability designator The coded identifier given to the navaid system. CharacterString voidable navaidType Type of the navaid service. NavaidTypeValue voidable 7.4.1.20. Procedure Link (ProcedureLink) A series of predetermined manoeuvres with specified protection from obstacles. This type is a sub-type of AirLink. 7.4.1.21. Runway Area (RunwayArea) A defined rectangular area on a land aerodrome/heliport prepared for the landing and take-off of aircraft. This type is a sub-type of TransportArea. Attributes of the spatial object type RunwayArea Attribute Definition Type Voidability designator The full textual designator of the runway, used to uniquely identify it at an aerodrome/heliport which has more than one. CharacterString voidable runwayType The type of runway, either runway for airplanes or final approach and take off area (FATO) for helicopters. RunwayTypeValue voidable 7.4.1.22. Runway Centreline Point (RunwayCentrelinePoint) An operationally significant position on the centreline of a runway direction. This type is a sub-type of AirNode. Attributes of the spatial object type RunwayCentrelinePoint Attribute Definition Type Voidability pointRole The role of the point along the runway direction centreline. PointRoleValue 7.4.1.23. Standard Instrument Arrival (StandardInstrumentArrival) A designated instrument flight rule (IFR) arrival route linking a significant point, normally on an ATS route, with a point from which a published instrument approach procedure can be commenced. This type is a sub-type of ProcedureLink. Attributes of the spatial object type StandardInstrumentArrival Attribute Definition Type Voidability designator The textual designator of the Standard Instrument Arrival. CharacterString voidable 7.4.1.24. Standard Instrument Departure (StandardInstrumentDeparture) A designated instrument flight rule (IFR) departure route linking the aerodrome or a specific runway of the aerodrome with a specified significant point, normally on a designated ATS route, at which the en-route phase of a flight commences. This type is a sub-type of ProcedureLink. Attributes of the spatial object type StandardInstrumentDeparture Attribute Definition Type Voidability designator The full textual designator of the Standard Instrument Departure. CharacterString voidable 7.4.1.25. Surface Composition (SurfaceComposition) The composition of an aerodrome/heliport related surface. This type is a sub-type of TransportProperty. Attributes of the spatial object type SurfaceComposition Attribute Definition Type Voidability surfaceComposition A code indicating the composition of an aerodrome/heliport related surface. SurfaceCompositionValue Constraints of the spatial object type SurfaceComposition This property can only be associated with a spatial object that is a Runway Area, Taxiway Area, Apron Area or Touch Down Lift Off Area. 7.4.1.26. Taxiway Area (TaxiwayArea) A defined path at an aerodrome/heliport established for the taxiing of aircraft/helicopters and intended to provide a link between one part of the aerodrome and another. This type is a sub-type of TransportArea. Attributes of the spatial object type TaxiwayArea Attribute Definition Type Voidability designator The textual designator of the taxiway. CharacterString voidable 7.4.1.27. Touch Down Lift Off Area (TouchDownLiftOff) A load bearing area on which a helicopter may touch down or lift-off. This type is a sub-type of AirNode. Attributes of the spatial object type TouchDownLiftOff Attribute Definition Type Voidability designator The textual designator of the touch down and lift-off area. CharacterString voidable 7.4.1.28. Upper Altitude Limit (UpperAltitudeLimit) Altitude that defines the upper limit of an air transport network object. This type is a sub-type of TransportProperty. Attributes of the spatial object type UpperAltitudeLimit Attribute Definition Type Voidability altitude Value of the altitude limit. Measure Constraints of the spatial object type UpperAltitudeLimit This property can only be associated with a spatial object that is an Air Route Link or Airspace Area. 7.4.1.29. Use Restriction (UseRestriction) The restrictions to the use of an air network object. This type is a sub-type of TransportProperty. Attributes of the spatial object type UseRestriction Attribute Definition Type Voidability restriction The type of use restriction for the air network object. AirUseRestrictionValue Constraints of the spatial object type UseRestriction This property can only be associated with a spatial object that is an Air Route, Air Link (or specialized Air Link), Air Node (or specialized Air Node) or Aerodrome Area. 7.4.2. Code Lists 7.4.2.1. Aerodrome Category (AerodromeCategoryValue) Aerodrome possible categories concerning the scope and importance of the air traffic services offered from and to it. This code list shall be managed in a common code list register. 7.4.2.2. Aerodrome Type (AerodromeTypeValue) A code specifying whether a particular entity occurrence is an Aerodrome or a Heliport. This code list shall be managed in a common code list register. 7.4.2.3. Air Route Link Class (AirRouteLinkClassValue) The type of the route from the navigation point of view. This code list shall be managed in a common code list register. 7.4.2.4. Air Route Type (AirRouteTypeValue) The route classification as ATS route or North Atlantic Tracks. This code list shall be managed in a common code list register. 7.4.2.5. Air Use Restriction (AirUseRestrictionValue) The use restrictions for an air network object. This code list shall be managed in a common code list register. 7.4.2.6. Airspace Area Type (AirspaceAreaTypeValue) Recognised types of Airspace. This code list shall be managed in a common code list register. 7.4.2.7. Navaid Type (NavaidTypeValue) Types of Navaid Services. This code list shall be managed in a common code list register. 7.4.2.8. Point Role (PointRoleValue) Role of the Runway Centreline Point. This code list shall be managed in a common code list register. 7.4.2.9. Runway Type (RunwayTypeValue) A code that makes a distinction between runways for airplanes and FATO for helicopters. This code list shall be managed in a common code list register. 7.4.2.10. Surface Composition (SurfaceCompositionValue) A code indicating the composition of a surface. This code list shall be managed in a common code list register. 7.5. Cable Transport Network 7.5.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Cable Transport Network:  Cableway Link  Cableway Link Sequence  Cableway Link Set  Cableway Node 7.5.1.1. Cableway Link (CablewayLink) Linear spatial object that describes the geometry and connectivity of a cable network between two points in a cableway transport network. This type is a sub-type of TransportLink. Attributes of the spatial object type CablewayLink Attribute Definition Type Voidability cablewayType The type of a cableway transport. CablewayTypeValue voidable 7.5.1.2. Cableway Link Sequence (CablewayLinkSequence) An ordered collection of cableway links that are characterized by one or more thematic identifiers and/or properties. This type is a sub-type of TransportLinkSequence. 7.5.1.3. Cableway Link Set (CablewayLinkSet) A collection of cableway link sequences and or individual cableway links that has a specific function or significance in a cable transport network. This type is a sub-type of TransportLinkSet. 7.5.1.4. Cableway Node (CablewayNode) A point spatial object that is used to represent connectivity between two consecutive cableway links. This type is a sub-type of TransportNode. 7.5.2. Code Lists 7.5.2.1. Cableway Type (CablewayTypeValue) The possible types of cableway transport. This code list shall be managed in a common code list register. 7.6. Railway Transport Network 7.6.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Railway Transport Network:  Design Speed  Nominal Track Gauge  Number of Tracks  Railway Area  Railway Electrification  Railway Line  Railway Link  Railway Link Sequence  Railway Node  Railway Station Area  Railway Station Code  Railway Station Node  Railway Type  Railway Use  Railway Yard Area  Railway Yard Node 7.6.1.1. Design Speed (DesignSpeed) The specification of the maximum speed to which a railway line is designed for. This type is a sub-type of TransportProperty. Attributes of the spatial object type DesignSpeed Attribute Definition Type Voidability speed The specification of the maximum speed to which a railway line is designed for. Velocity Constraints of the spatial object type DesignSpeed This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.2. Nominal Track Gauge (NominalTrackGauge) The nominal distance between the two outer rails (gauge) of a railway track. This type is a sub-type of TransportProperty. Attributes of the spatial object type NominalTrackGauge Attribute Definition Type Voidability nominalGauge A single value that identifies the track gauge. Measure voidable nominalGaugeCategory Provision of the gauge of a railway track as a fuzzy category with respect to the European standard nominal gauge. TrackGaugeCategoryValue voidable Constraints of the spatial object type NominalTrackGauge This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.3. Number Of Tracks (NumberOfTracks) The number of tracks for a railway stretch. This type is a sub-type of TransportProperty. Attributes of the spatial object type NumberOfTracks Attribute Definition Type Voidability minMaxNumberOfTracks Indicates whether the number of tracks are counted as minimum or maximum value. MinMaxTrackValue voidable numberOfTracks The number of tracks present. Integer Constraints of the spatial object type NumberOfTracks This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.4. Railway Area (RailwayArea) Surface occupied by a railway track, including ballast. This type is a sub-type of TransportArea. 7.6.1.5. Railway Electrification (RailwayElectrification) Indication whether the railway is provided with an electric system to power vehicles moving along it. This type is a sub-type of TransportProperty. Attributes of the spatial object type RailwayElectrification Attribute Definition Type Voidability electrified Indicates whether the railway is provided with an electric system to power vehicles moving along it. Boolean Constraints of the spatial object type RailwayElectrification This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.6. Railway Line (RailwayLine) A collection of railway link sequences and or individual railway links that are characterized by one or more thematical identifiers and/or properties. This type is a sub-type of TransportLinkSet. Attributes of the spatial object type RailwayLine Attribute Definition Type Voidability railwayLineCode A code assigned to a railway line which is unique within a Member State. CharacterString voidable 7.6.1.7. Railway Link (RailwayLink) A linear spatial object that describes the geometry and connectivity of a railway network between two points in the network. This type is a sub-type of TransportLink. Attributes of the spatial object type RailwayLink Attribute Definition Type Voidability fictitious The railway link does not represent a real and existing railway track but a fictitious trajectory. Boolean voidable 7.6.1.8. Railway Link Sequence (RailwayLinkSequence) A linear spatial object, composed of an ordered collection of railway links, which represents a continuous path in a railway network without any branches. The element has a defined beginning and end and every position on the railway link sequence is identifiable with one single parameter such as length. It describes an element of the railway network, characterized by one or more thematical identifiers and/or properties. This type is a sub-type of TransportLinkSequence. 7.6.1.9. Railway Node (RailwayNode) A point spatial object which represents a significant point along the railway network or defines an intersection of railway tracks used to describe its connectivity. This type is a sub-type of TransportNode. Attributes of the spatial object type RailwayNode Attribute Definition Type Voidability formOfNode The function of a railway node within the railway network. FormOfRailwayNodeValue voidable 7.6.1.10. Railway Station Area (RailwayStationArea) An area spatial object which is used to represent the topographical limits of the facilities of a railway station (buildings, railway yards, installations and equipment) devoted to carry out railway station operations. This type is a sub-type of TransportArea. 7.6.1.11. Railway Station Code (RailwayStationCode) The unique code assigned to a railway station. This type is a sub-type of TransportProperty. Attributes of the spatial object type RailwayStationCode Attribute Definition Type Voidability stationCode A unique code assigned to a railway station. CharacterString Constraints of the spatial object type RailwayStationCode This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.12. Railway Station Node (RailwayStationNode) A railway node which represents the location of a railway station along the railway network. This type is a sub-type of RailwayNode. Attributes of the spatial object type RailwayStationNode Attribute Definition Type Voidability numberOfPlatforms A value indicating the number of platforms available at a railway station. Integer voidable Constraints of the spatial object type RailwayStationNode For a railway station node, the value for the formOfNode attribute shall always be RailwayStop. 7.6.1.13. Railway Type (RailwayType) The type of railway transport the line is designed for. This type is a sub-type of TransportProperty. Attributes of the spatial object type RailwayType Attribute Definition Type Voidability type The type of railway transport to which the line is designed for. RailwayTypeValue Constraints of the spatial object type RailwayType This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.14. Railway Use (RailwayUse) The current use of the railway. This type is a sub-type of TransportProperty. Attributes of the spatial object type RailwayUse Attribute Definition Type Voidability use The current use of the railway. RailwayUseValue Constraints of the spatial object type RailwayUse This property can only be associated with a spatial object that is part of a railway transport network. 7.6.1.15. Railway Yard Area (RailwayYardArea) An area spatial object which is used to represent the topographical limits of a railway yard. This type is a sub-type of TransportArea. 7.6.1.16. Railway Yard Node (RailwayYardNode) A railway node which occurs within a railway yard area. This type is a sub-type of RailwayNode. Constraints of the spatial object type RailwayYardNode For a railway yard node, the value for the formOfNode attribute shall always be RailwayStop. 7.6.2. Enumerations 7.6.2.1. Minimum Or Maximum Track Number (MinMaxTrackValue) Values to indicate whether number of tracks are counted as the maximum, minimum or average number. Allowed values for the enumeration MinMaxTrackValue Value Definition average The number of tracks is the average value for a given part of the railway network. maximum The number of tracks is the maximum value for a given part of the railway network. minimum The number of tracks is the minimum value for a given part of the railway network. 7.6.2.2. Track Gauge Category (TrackGaugeCategoryValue) The possible categories of railways concerning its nominal track gauge. Allowed values for the enumeration TrackGaugeCategoryValue Value Definition broad The nominal track gauge property is broader than the standard one. standard The nominal track gauge property is equal to the European standard (1 435 millimetres). narrow The nominal track gauge property is narrower than the standard one. notApplicable The definition of a nominal track gauge property is not applicable to the type of railway transport. 7.6.3. Code Lists 7.6.3.1. Form Of Railway Node (FormOfRailwayNodeValue) The possible functions of a railway node within the railway network. This code list shall be managed in a common code list register. 7.6.3.2. Railway Type (RailwayTypeValue) The possible types of railway transport. This code list shall be managed in a common code list register. 7.6.3.3. Railway Use (RailwayUseValue) The possible uses of railways. This code list shall be managed in a common code list register. 7.7. Road Transport Network 7.7.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Road Transport Network:  E-Road  Form of Way  Functional Road Class  Number of Lanes  Road  Road Area  Road Link  Road Link Sequence  Road Name  Road Node  Road Service Area  Road Service Type  Road Surface Category  Road Width  Speed Limit  Vehicle Traffic Area 7.7.1.1. E-Road (ERoad) A collection of road link sequences and or individual road links that represents a route that is part of the international E-road network, characterized by its European route number. This type is a sub-type of TransportLinkSet. Attributes of the spatial object type ERoad Attribute Definition Type Voidability europeanRouteNumber Code, identifying the route in the international E-road network. The code always starts with a letter E, followed by a one-, two- or three-digit number. CharacterString voidable 7.7.1.2. Form Of Way (FormOfWay) A classification based on the physical properties of the Road Link. This type is a sub-type of TransportProperty. Attributes of the spatial object type FormOfWay Attribute Definition Type Voidability formOfWay Physical form of the way. FormOfWayValue Constraints of the spatial object type FormOfWay This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.3. Functional Road Class (FunctionalRoadClass) A classification based on the importance of the role that the road performs in the road network. This type is a sub-type of TransportProperty. Attributes of the spatial object type FunctionalRoadClass Attribute Definition Type Voidability functionalClass Functional rank of the road link in the road network. FunctionalRoadClassValue Constraints of the spatial object type FunctionalRoadClass This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.4. Number Of Lanes (NumberOfLanes) The number of lanes of a road element. This type is a sub-type of TransportProperty. Attributes of the spatial object type NumberOfLanes Attribute Definition Type Voidability direction Indicates which direction the number of lanes is valid for. LinkDirectionValue voidable minMaxNumberOfLanes Indicates if the number of lanes is counted as minimum or maximum value. MinMaxLaneValue voidable numberOfLanes Number of lanes. Integer Constraints of the spatial object type NumberOfLanes This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.5. Road (Road) A collection of road link sequences and/or individual road links that are characterized by one or more thematic identifiers and/or properties. This type is a sub-type of TransportLinkSet. Attributes of the spatial object type Road Attribute Definition Type Voidability localRoadCode Identification code assigned to the road by the local road authority. CharacterString voidable nationalRoadCode The national number of the road. CharacterString voidable 7.7.1.6. Road Area (RoadArea) Surface which extends to the limits of a road, including vehicular areas and other parts of it. This type is a sub-type of TransportArea. 7.7.1.7. Road Link (RoadLink) A linear spatial object that describes the geometry and connectivity of a road network between two points in the network. Road links can represent paths, bicycle roads, single carriageways, multiple carriageway roads and even fictitious trajectories across traffic squares. This type is a sub-type of TransportLink. 7.7.1.8. Road Link Sequence (RoadLinkSequence) A linear spatial object, composed of an ordered collection of road links, which represents a continuous path in a road network without any branches. The element has a defined beginning and end and every position on the road link sequence is identifiable with one single parameter such as length. It describes an element of the road network, characterized by one or more thematic identifiers and/or properties. This type is a sub-type of TransportLinkSequence. 7.7.1.9. Road Name (RoadName) Name of a road, as assigned by the responsible authority. This type is a sub-type of TransportProperty. Attributes of the spatial object type RoadName Attribute Definition Type Voidability name Name of the road. GeographicalName Constraints of the spatial object type RoadName This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.10. Road Node (RoadNode) A point spatial object that is used to either represent connectivity between two road links or to represent a significant spatial object such as a services station or roundabout. This type is a sub-type of TransportNode. Attributes of the spatial object type RoadNode Attribute Definition Type Voidability formOfRoadNode Description of the function of a road node in the road transport network. FormOfRoadNodeValue voidable 7.7.1.11. Road Service Area (RoadServiceArea) Surface annexed to a road and devoted to offer particular services for it. This type is a sub-type of TransportArea. 7.7.1.12. Road Service Type (RoadServiceType) Description of the type of road service area and the available facilities. This type is a sub-type of TransportProperty. Attributes of the spatial object type RoadServiceType Attribute Definition Type Voidability availableFacility Facility that is available for a given road service area. ServiceFacilityValue type Type of road service area. RoadServiceTypeValue Constraints of the spatial object type RoadServiceType This property can only be associated with a spatial object of the type RoadServiceArea or RoadNode (when formOfRoadNode=roadServiceArea). 7.7.1.13. Road Surface Category (RoadSurfaceCategory) Specification of the state of the surface of the associated Road Element. Indicates whether a road is paved or unpaved. This type is a sub-type of TransportProperty. Attributes of the spatial object type RoadSurfaceCategory Attribute Definition Type Voidability surfaceCategory Type of road surface. RoadSurfaceCategoryValue Constraints of the spatial object type RoadSurfaceCategory This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.14. Road Width (RoadWidth) The width of the road, measured as an average value. This type is a sub-type of TransportProperty. Attributes of the spatial object type RoadWidth Attribute Definition Type Voidability measuredRoadPart Indicates to which part of a road the value for the attribute width applies. RoadPartValue voidable width Road width value. Measure Constraints of the spatial object type RoadWidth This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.15. Speed Limit (SpeedLimit) Limit for the speed of a vehicle on a road. This type is a sub-type of TransportProperty. Attributes of the spatial object type SpeedLimit Attribute Definition Type Voidability areaCondition Speed limit is dependent on environmental circumstances. AreaConditionValue voidable direction Indicates which direction the speed limit is valid for. LinkDirectionValue voidable laneExtension Number of lanes (including the start lane) to which the speed limit applies. Integer voidable speedLimitMinMaxType Indicates if the speed limit is maximum or minimum and if it is recommended. SpeedLimitMinMaxValue speedLimitSource Source for speed limit. SpeedLimitSourceValue voidable speedLimitValue Value for speed limit. Velocity startLane Index of the first lane to which speed limit applies. For countries with right-hand traffic, the index 1 refers to the rightmost lane and the index is incremented to the left; for countries with left-hand traffic, the index 1 refers to the leftmost lane, and the index is incremented to the right. Integer voidable validityPeriod Period during which the speed limit is valid. TM_Period voidable vehicleType Vehicle type the speed limit is restricted to. VehicleTypeValue voidable weatherCondition Weather condition the speed limit is dependent on. WeatherConditionValue voidable Constraints of the spatial object type SpeedLimit This property can only be associated with a spatial object that is part of a road transport network. 7.7.1.16. Vehicle Traffic Area (VehicleTrafficArea) Surface that represents the part of a road which is used for the normal traffic of vehicles. This type is a sub-type of TransportArea. 7.7.2. Enumerations 7.7.2.1. Functional Road Class (FunctionalRoadClassValue) Values for the functional road classification. This classification is based on the importance of the role that the road performs in the road network. Allowed values for the enumeration FunctionalRoadClassValue Value Definition mainRoad The most important roads in a given network. firstClass The second most important roads in a given network. secondClass The third most important roads in a given network. thirdClass The fourth most important roads in a given network. fourthClass The fifth most important roads in a given network. fifthClass The sixth most important roads in a given network. sixthClass The seventh most important roads in a given network. seventhClass The eighth most important roads in a given network. eighthClass The ninth most important roads in a given network. ninthClass The least important roads in a given network. 7.7.2.2. Minimum Or Maximum Lane Number (MinMaxLaneValue) Values to indicate whether number of lanes are counted as the maximum, minimum or average number. Allowed values for the enumeration MinMaxLaneValue Value Definition maximum The number of lanes is the maximum value for a given part of the road network. minimum The number of lanes is the minimum value for a given part of the road network. average The number of lanes is the average value for a given part of the road network. 7.7.2.3. Nature Of Speed Limit (SpeedLimitMinMaxValue) Possible values to indicate the nature of a speed limit. Allowed values for the enumeration SpeedLimitMinMaxValue Value Definition maximum Speed limit is a maximum value minimum Speed limit is a minimum value recommendedMaximum Speed limit is a recommended maximum value recommendedMinimum Speed limit is a recommended minimum value 7.7.3. Code Lists 7.7.3.1. Area Condition (AreaConditionValue) Speed limit restriction depending on the area. This code list shall be managed in a common code list register. 7.7.3.2. Form Of Road Node (FormOfRoadNodeValue) Functions of road nodes. This code list shall be managed in a common code list register. 7.7.3.3. Form Of Way (FormOfWayValue) Classification based on the physical properties of the road link. This code list shall be managed in a common code list register. 7.7.3.4. Road Part (RoadPartValue) Indication to which part of a road the value of a measurement applies. This code list shall be managed in a common code list register. 7.7.3.5. Road Service Type (RoadServiceTypeValue) Types of road service areas. This code list shall be managed in a common code list register. 7.7.3.6. Road Surface Category (RoadSurfaceCategoryValue) Values to indicate whether a road is paved or not paved. This code list shall be managed in a common code list register. 7.7.3.7. Service Facility (ServiceFacilityValue) Possible service facilities available at a road service area. This code list shall be managed in a common code list register. 7.7.3.8. Speed Limit Source (SpeedLimitSourceValue) Possible sources for speed limits. This code list shall be managed in a common code list register. 7.7.3.9. Vehicle Type (VehicleTypeValue) Possible types of vehicles. This code list shall be managed in a common code list register. 7.7.3.10. Weather Condition (WeatherConditionValue) Values to indicate weather conditions that affect speed limits. This code list shall be managed in a common code list register. 7.8. Water Transport Network 7.8.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Water Transport Network:  Beacon  Buoy  CEMT Class  Condition of Water Facility  Fairway Area  Ferry Crossing  Ferry Use  Inland Waterway  Marine Waterway  Port Area  Port Node  Restriction for Water Vehicles  Traffic Separation Scheme  Traffic Separation Scheme Area  Traffic Separation Scheme Crossing  Traffic Separation Scheme Lane  Traffic Separation Scheme Roundabout  Traffic Separation Scheme Separator  Water Link Sequence  Water Node  Water Traffic Flow Direction  Waterway  Waterway Link  Waterway Node 7.8.1.1. Beacon (Beacon) A prominent specially constructed object forming a conspicuous mark as a fixed aid to navigation, or for use in hydrographic survey. This type is a sub-type of TransportPoint. 7.8.1.2. Buoy (Buoy) A floating object moored to the bottom in a particular (charted) place, as an aid to navigation or for other specific purposes. This type is a sub-type of TransportPoint. 7.8.1.3. CEMT Class (CEMTClass) Classification of an inland waterway according to CEMT (European Conference of Ministers of Transport). This type is a sub-type of TransportProperty. Attributes of the spatial object type CEMTClass Attribute Definition Type Voidability CEMTClass Value indicating the classification of an Inland waterway according to CEMT (European Conference of Ministers of Transport). CEMTClassValue Constraints of the spatial object type CEMTClass This property can only be associated with a spatial object that is part of a water transport network. 7.8.1.4. Condition Of Water Facility (ConditionOfWaterFacility) State of a water transport network element with regards to its completion and use. This type is a sub-type of ConditionOfFacility. Constraints of the spatial object type ConditionOfWaterFacility This property can only be associated with a spatial object that is part of a water transport network. 7.8.1.5. Fairway Area (FairwayArea) The main travelled part of a waterway. This type is a sub-type of TransportArea. 7.8.1.6. Ferry Crossing (FerryCrossing) A special waterway aimed at supporting the transport of passengers, vehicles or other cargo/freight across a water body, and which is normally used as a connection linking two or more nodes of a land based transport network. This type is a sub-type of Waterway. 7.8.1.7. Ferry Use (FerryUse) The type of transport carried out by a ferry crossing. This type is a sub-type of TransportProperty. Attributes of the spatial object type FerryUse Attribute Definition Type Voidability ferryUse Value indicating the type of transport carried out by a ferry crossing. FerryUseValue Constraints of the spatial object type FerryUse This property can only be associated with a spatial object that is part of a water transport network. 7.8.1.8. Inland Waterway (InlandWaterway) Waterway which is defined at inland continental waters. This type is a sub-type of Waterway. 7.8.1.9. Marine Waterway (MarineWaterway) Waterway which is defined at sea waters. This type is a sub-type of Waterway. Attributes of the spatial object type MarineWaterway Attribute Definition Type Voidability deepWaterRoute Attribute which indicates if the maritime waterway is a deep water route. Boolean voidable 7.8.1.10. Port Area (PortArea) An area spatial object which is used to represent the physical limits of all the facilities which constitute the terrestrial zone of a sea or inland port. This type is a sub-type of TransportArea. 7.8.1.11. Port Node (PortNode) A point spatial object which is used to represent a sea or inland port in a simplified way, aproximately located at the bank of the waterbody where the port is placed. This type is a sub-type of WaterNode. 7.8.1.12. Restriction For Water Vehicles (RestrictionForWaterVehicles) Restriction on vehicles on a water transport element. This type is a sub-type of RestrictionForVehicles. Constraints of the spatial object type RestrictionForWaterVehicles This property can only be associated with a spatial object that is part of a water transport network. 7.8.1.13. Traffic Separation Scheme (TrafficSeparationScheme) A scheme which aims at reducing the risk of collision in congested and/or converging areas by separating traffic moving in opposite, or nearly opposite, directions. This type is abstract. Association roles of the spatial object type TrafficSeparationScheme Association role Definition Type Voidability component A component of a traffic separation scheme. TrafficSeparationSchemeArea marineWaterRoute The collection of marine waterways associated with a traffic separation scheme. MarineWaterway markerBeacon A marker forming part of a traffic separation scheme. Beacon markerBuoy A marker forming part of a traffic separation scheme. Buoy 7.8.1.14. Traffic Separation Scheme Area (TrafficSeparationSchemeArea) An area spatial object forming part of a traffic separation scheme. This type is a sub-type of TransportArea. This type is abstract. 7.8.1.15. Traffic Separation Scheme Crossing (TrafficSeparationSchemeCrossing) A defined area where traffic lanes cross. This type is a sub-type of TrafficSeparationSchemeArea. 7.8.1.16. Traffic Separation Scheme Lane (TrafficSeparationSchemeLane) An area within defined limits in which one-way traffic flow is established. This type is a sub-type of TrafficSeparationSchemeArea. 7.8.1.17. Traffic Separation Scheme Roundabout (TrafficSeparationSchemeRoundabout) A traffic separation scheme in which traffic moves in a counter-clockwise direction around a specified point or zone. This type is a sub-type of TrafficSeparationSchemeArea. 7.8.1.18. Traffic Separation Scheme Separator (TrafficSeparationSchemeSeparator) A zone separating the lanes in which ships are proceeding in opposite or nearly opposite directions; or separating traffic lanes designated for particular classes of ships proceeding in the same direction. This type is a sub-type of TrafficSeparationSchemeArea. 7.8.1.19. Water Link Sequence (WaterLinkSequence) A linear spatial object, composed of an ordered collection of waterway and/or watercourse links (as necessary), which represents a continuous path in the water network without any branches. This type is a sub-type of TransportLinkSequence. 7.8.1.20. Water Node (WaterNode) A point spatial object which is used to represent the connectivity between two different waterway links, or between a waterway link and a watercourse link, in the water transport network. This type is a sub-type of TransportNode. This type is abstract. 7.8.1.21. Water Traffic Flow Direction (WaterTrafficFlowDirection) Indicates the direction of the flow of water transport traffic in relation to the direction of the water transport link vector. This type is a sub-type of TrafficFlowDirection. Constraints of the spatial object type WaterTrafficFlowDirection This property can only be associated with a spatial object that is part of a water transport network. 7.8.1.22. Waterway (Waterway) A collection of water link sequences and or individual waterway and/or watercourse links (as necessary) that are characterized by one or more thematical identifiers and/or properties, which perform a navigable route within a water body (oceans, seas, rivers, lakes, channels or canals). This type is a sub-type of TransportLinkSet. This type is abstract. 7.8.1.23. Waterway Link (WaterwayLink) A linear spatial object that describes the geometry or connectivity of the water transport network between two consecutive waterway or watercourse nodes. It represents a linear section across a body of water which is used for shipping. This type is a sub-type of TransportLink. 7.8.1.24. Waterway Node (WaterwayNode) A point spatial object which is used to represent the connectivity between two different waterway links, or between a waterway link and a watercourse link, in the water transport network. This type is a sub-type of WaterNode. Attributes of the spatial object type WaterwayNode Attribute Definition Type Voidability formOfWaterwayNode Description of the function of a waterway node in the water transport network. FormOfWaterwayNodeValue voidable 7.8.2. Enumerations 7.8.2.1. CEMT Class (CEMTClassValue) Inland waterway classification according to CEMT (European Conference of Ministers of Transport) Resolution No 92/2. Allowed values for the enumeration CEMTClassValue Value Definition I Inland waterway belonging to CEMT-class I, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. II Inland waterway belonging to CEMT-class II, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. III Inland waterway belonging to CEMT-class III, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. IV Inland waterway belonging to CEMT-class IV, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. Va Inland waterway belonging to CEMT-class Va, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. Vb Inland waterway belonging to CEMT-class Vb, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. VIa Inland waterway belonging to CEMT-class VIa, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. VIb Inland waterway belonging to CEMT-class VIb, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. VIc Inland waterway belonging to CEMT-class VIc, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. VII Inland waterway belonging to CEMT-class VII, defined by the European Conference of Ministers of Transport, Resolution No 92/2 - Table 1. 7.8.3. Code Lists 7.8.3.1. Ferry Use (FerryUseValue) Types of transport carried out by a ferry. This code list shall be managed in a common code list register. 7.8.3.2. Form Of Waterway Node (FormOfWaterwayNodeValue) Function of a Waterway Node in the water transport network. This code list shall be managed in a common code list register. 7.9. Theme-specific Requirements 7.9.1. Consistency between spatial data sets 1. Transport Networks centreline representations and nodes shall always be located within the extent of the area representation of the same object. 2. Connectivity between Transport Networks across state borders and  where applicable  also across regional borders (and data sets) within Member States shall be established and maintained by the respective authorities, using the cross-border connectivity mechanisms provided by the NetworkConnection type. 7.9.2. Modelling of object references 1. When linear referencing is used in Transport Networks data, the position of referenced properties on links and link sequences shall be expressed as distances measured along the supplied geometry of the underlying link object(s). 2. An inter-modal connection shall always reference two elements which belong to different networks. 7.9.3. Geometry representation 1. Transport link ends shall be connected wherever an intersection exists between the real world phenomena they represent. No connections shall be created at crossing network elements when it is not possible to pass from one element to another. 2. In a Transport Networks data set which contains nodes, these nodes shall only be present where Transport Links connect or end. 7.9.4. Modelling of object references The Water transport networks shall re-use, where it exists and is practicable, the water network centreline geometry of the Hydrography theme. Therefore, object referencing shall be used to link the water transport course with the existing water network geometry in the Hydrography theme. 7.9.5. Centrelines The centrelines of Road and Rail objects shall fall within the extent of the physical real world object that they represent if the Link is indicated as not being fictitious. 7.9.6. Ensuring Network Connectivity 1. Wherever a connection exists in a transport network, all connected link ends and the optional node that take part in this connection have to be positioned at a distance of less than the connectivity tolerance from each other. 2. Link ends and nodes that are not connected shall always be separated by a distance that is greater than the connectivity tolerance. 3. In data sets where both transport links and nodes are present, the relative position of nodes and link ends in relation to the specified connectivity tolerance shall correspond to the associations that exist between them in the data set. 7.10. Layers Layers for the spatial data theme Transport networks Layer Type Layer Title Spatial object type(s) TN.CommonTransportElements.TransportNode Generic Transport Node TransportNode TN.CommonTransportElements.TransportLink Generic Transport Link TransportLink TN.CommonTransportElements.TransportArea Generic Transport Area TransportArea TN.RoadTransportNetwork.RoadLink Road Link RoadLink TN.RoadTransportNetwork.VehicleTrafficArea Vehicle traffic Area VehicleTrafficArea TN.RoadTransportNetwork.RoadServiceArea Road Service Area RoadServiceArea TN.RoadTransportNetwork.RoadArea Road Area RoadArea TN.RailTransportNetwork.RailwayLink Railway Link RailwayLink TN.RailTransportNetwork.RailwayStationArea Railway Station Area RailwayStationArea TN.RailTransportNetwork.RailwayYardArea Railway Yard Area RailwayYardArea TN.RailTransportNetwork.RailwayArea Railway Area RailwayArea TN.WaterTransportNetwork.WaterwayLink Waterway Link WaterwayLink TN.WaterTransportNetwork.FairwayArea Fairway Area FairwayArea TN.WaterTransportNetwork.PortArea Port Area PortArea TN.AirTransportNetwork.AirLink Air Link AirLink TN.AirTransportNetwork.AerodromeArea Aerodrome Area AerodromeArea TN.AirTransportNetwork.RunwayArea Runway Area RunwayArea TN.AirTransportNetwork.AirspaceArea Airspace Area AirspaceArea TN.AirTransportNetwork.ApronArea Apron Area ApronArea TN.AirTransportNetwork.TaxiwayArea Taxiway Area TaxiwayArea TN.CableTransportNetwork.CablewayLink Cableway Link CablewayLink 8. HYDROGRAPHY 8.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply:  aquifer means a subsurface layer or layers of rock or other geological strata of sufficient porosity and permeability to allow either a significant flow of groundwater or the abstraction of significant quantities of groundwater,  groundwater means all water which is below the surface of the ground in the saturation zone and in direct contact with the ground or subsoil,  sub-basin means an area of land from which all surface run-off flows through a series of streams, rivers and, possibly, lakes to a particular point in a water course, 8.2. Structure of the Spatial Data Theme Hydrography The types specified for the spatial data theme Hydrography are structured in the following packages:  Hydro - base  Hydro - Network  Hydro - Physical Waters  Hydro - Reporting 8.3. Hydro - base 8.3.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Hydro - base:  Hydro Object 8.3.1.1. Hydro Object (HydroObject) An identity base for hydrographic (including man-made) objects in the real world. This type is abstract. Attributes of the spatial object type HydroObject Attribute Definition Type Voidability geographicalName A geographical name that is used to identify a hydrographic object in the real world. It provides a key for implicitly associating different representations of the object. GeographicalName voidable hydroId An identifier that is used to identify a hydrographic object in the real world. It provides a key for implicitly associating different representations of the object. HydroIdentifier Association roles of the spatial object type HydroObject Association role Definition Type Voidability relatedHydroObject A related hydrographic object representing the same real-world entity. HydroObject voidable 8.3.2. Data Types 8.3.2.1. Hydro Identifier (HydroIdentifier) A hydrographic thematic identifier. Attributes of the data type HydroIdentifier Attribute Definition Type Voidability classificationScheme A description of the identification scheme (National, European, etc.) being used. CharacterString localId A local identifier, assigned by some authority. CharacterString Namespace An indicator of the scope for the local identifier. CharacterString 8.4. Hydro - Network 8.4.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Hydro - Network:  Hydro Node  Watercourse Link  Watercourse Link Sequence  Watercourse Separated Crossing 8.4.1.1. Hydro Node (HydroNode) A node within the hydrographic network. This type is a sub-type of Node. This type is a sub-type of HydroObject. Attributes of the spatial object type HydroNode Attribute Definition Type Voidability hydroNodeCategory Nature of the hydro node. HydroNodeCategoryValue voidable 8.4.1.2. Watercourse Link (WatercourseLink) A segment of a watercourse within a hydrographic network. This type is a sub-type of Link. This type is a sub-type of HydroObject. Attributes of the spatial object type WatercourseLink Attribute Definition Type Voidability flowDirection Direction of water flow in the segment relative to digitisation of segment geometry. LinkDirectionValue voidable length Length of network segment. Length voidable 8.4.1.3. Watercourse Link Sequence (WatercourseLinkSequence) A sequence of watercourse links representing a non-branching path through a hydrographic network. This type is a sub-type of LinkSequence. This type is a sub-type of HydroObject. 8.4.1.4. Watercourse Separated Crossing (WatercourseSeparatedCrossing) An element in the hydrographic network used to indicate non-interacting crossing of watercourse links separated by level. This type is a sub-type of GradeSeparatedCrossing. This type is a sub-type of HydroObject. 8.4.2. Code Lists 8.4.2.1. Hydro Node Category (HydroNodeCategoryValue) Defines categories for different types of hydrographic network nodes. This code list shall be managed in a common code list register. 8.5. Hydro - Physical Waters 8.5.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Hydro - Physical Waters:  Crossing  Dam or Weir  Drainage Basin  Embankment  Falls  Fluvial Point  Ford  Hydro Point of Interest  Hydro Power Plant  Inundated Land  Land-Water Boundary  Lock  Man-made Object  Ocean Region  Pipe  Pumping Station  Rapids  River Basin  Shore  Shoreline Construction  Sluice  Standing Water  Surface Water  Watercourse  Wetland 8.5.1.1. Crossing (Crossing) A man-made object allowing the passage of water above or below an obstacle. This type is a sub-type of ManMadeObject. Attributes of the spatial object type Crossing Attribute Definition Type Voidability type The type of physical crossing. CrossingTypeValue voidable 8.5.1.2. Dam Or Weir (DamOrWeir) A permanent barrier across a watercourse used to impound water or to control its flow. This type is a sub-type of ManMadeObject. 8.5.1.3. Drainage Basin (DrainageBasin) Area having a common outlet for its surface runoff. This type is a sub-type of HydroObject. Attributes of the spatial object type DrainageBasin Attribute Definition Type Voidability area Size of the drainage basin area. Area voidable basinOrder Number (or code) expressing the degree of branching/dividing in a drainage basin system. HydroOrderCode voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the drainage basin, as a surface. GM_Surface inspireId External object identifier of the spatial object. Identifier origin Origin of the drainage basin. OriginValue voidable Association roles of the spatial object type DrainageBasin Association role Definition Type Voidability outlet The surface water outlet(s) of a drainage basin. SurfaceWater voidable containsBasin A smaller sub-basin contained within a larger basin DrainageBasin voidable Constraints of the spatial object type DrainageBasin A river basin may not be contained in any other basin 8.5.1.4. Embankment (Embankment) A man-made raised long mound of earth or other material. This type is a sub-type of ManMadeObject. This type is a candidate type to be considered by the spatial data theme Natural risk zones in Annex III to Directive 2007/2/EC. 8.5.1.5. Falls (Falls) A vertically descending part of a watercourse where it falls from a height. This type is a sub-type of FluvialPoint. Attributes of the spatial object type Falls Attribute Definition Type Voidability height Distance measured from the lowest point of the base at ground or water level (downhill side/downstream side) to the tallest point of the spatial object. Length voidable 8.5.1.6. Fluvial Point (FluvialPoint) A hydro point of interest that affects the flow of a watercourse. This type is a sub-type of HydroPointOfInterest. This type is abstract. 8.5.1.7. Ford (Ford) A shallow part of a watercourse used as a road crossing. This type is a sub-type of ManMadeObject. 8.5.1.8. Hydro Point Of Interest (HydroPointOfInterest) A natural place where water appears, disappears or changes its flow. This type is a sub-type of HydroObject. This type is abstract. Attributes of the spatial object type HydroPointOfInterest Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the hydro point of interest, as a point, curve or surface. GM_Primitive voidable inspireId External object identifier of the spatial object. Identifier levelOfDetail Resolution, expressed as the inverse of an indicative scale or a ground distance. MD_Resolution 8.5.1.9. Hydro Power Plant (HydroPowerPlant) A facility for the generation of power from moving water. This type is a sub-type of ManMadeObject. This type is a candidate type to be considered by the spatial data theme Energy resources in Annex III to Directive 2007/2/EC. 8.5.1.10. Inundated Land (InundatedLand) A tract periodically covered by flood water, excluding tidal waters. This type is a sub-type of HydroObject. This type is a candidate type to be considered by the spatial data theme Natural risk zones in Annex III to Directive 2007/2/EC. Attributes of the spatial object type InundatedLand Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the inundated land, as a surface. GM_Surface inspireId External object identifier of the spatial object. Identifier inundationReturnPeriod The average period (in years) between the occurrences of an inundation event. Number voidable inundationType The type of a land subject to inundation based on the cause of its flooding. InundationValue voidable 8.5.1.11. Land-Water Boundary (LandWaterBoundary) The line where a land mass is in contact with a body of water. Attributes of the spatial object type LandWaterBoundary Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the land-water boundary, as a curve. GM_Curve inspireId External object identifier of the spatial object. Identifier origin Origin of the land-water boundary. OriginValue voidable waterLevelCategory Water-level defining the land-water boundary. WaterLevelValue voidable 8.5.1.12. Lock (Lock) An enclosure with a pair or series of gates used for raising or lowering vessels as they pass from one water level to another. This type is a sub-type of ManMadeObject. 8.5.1.13. Man-made Object (ManMadeObject) An artificial object which lies inside a body of water and has one of the following types of function: - Retains the water; - Regulates the quantity of water; - Alters the course of the water; - Allows watercourses to cross each other. This type is a sub-type of HydroObject. This type is abstract. Attributes of the spatial object type ManMadeObject Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable condition The state of planning, construction, repair, and/or maintenance of the structures and/or equipment comprising a facility and/or located at a site, as a whole. ConditionOfFacilityValue voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the man-made object, as a point, curve or surface. GM_Primitive voidable inspireId External object identifier of the spatial object. Identifier levelOfDetail Resolution, expressed as the inverse of an indicative scale or a ground distance. MD_Resolution 8.5.1.14. Ocean Region (OceanRegion) One of the three large regions of the world-wide ocean, each with associated sub- and marginal areas and subject to an independent flow-regime. This type is a sub-type of HydroObject. This type is a candidate type to be considered by the spatial data theme Sea regions in Annex III to Directive 2007/2/EC. Attributes of the spatial object type OceanRegion Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the ocean region, as a surface. GM_Surface voidable inspireId External object identifier of the spatial object. Identifier Association roles of the spatial object type OceanRegion Association role Definition Type Voidability foreshore The part of the shore or beach which lies between the low water mark and the upper limit of normal wave action. Shore voidable 8.5.1.15. Pipe (Pipe) A tube for the conveyance of solids, liquids or gases. This type is a sub-type of ManMadeObject. This type is a candidate type to be considered by the spatial data theme Utility and governmental services in Annex III to Directive 2007/2/EC. 8.5.1.16. Pumping Station (PumpingStation) A facility to move solids, liquids or gases by means of pressure or suction. This type is a sub-type of ManMadeObject. This type is a candidate type to be considered by the spatial data theme Utility and governmental services in Annex III to Directive 2007/2/EC. 8.5.1.17. Rapids (Rapids) Portions of a stream with accelerated current where it descends rapidly but without a break in the slope of the bed sufficient to form a waterfall. This type is a sub-type of FluvialPoint. 8.5.1.18. River Basin (RiverBasin) The area of land from which all surface run-off flows through a sequence of streams, rivers and, possibly, lakes into the sea at a single river mouth, estuary or delta. This type is a sub-type of DrainageBasin. 8.5.1.19. Shore (Shore) The narrow strip of land in immediate contact with any body of water including the area between high and low water lines. This type is a sub-type of HydroObject. This type is a candidate type to be considered by the spatial data theme Land cover in Annex II to Directive 2007/2/EC. Attributes of the spatial object type Shore Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable composition The primary type(s) of material composing a spatial object, exclusive of the surface. ShoreTypeValue voidable delineationKnown An indication that the delineation (for example: limits and information) of a spatial object is known. Boolean voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the shore, as a surface. GM_Surface inspireId External object identifier of the spatial object. Identifier 8.5.1.20. Shoreline Construction (ShorelineConstruction) An artificial structure attached to land bordering a body of water and fixed in position. This type is a sub-type of ManMadeObject. 8.5.1.21. Sluice (Sluice) An open, inclined conduit fitted with a gate for regulating water flow. This type is a sub-type of ManMadeObject. 8.5.1.22. Standing Water (StandingWater) A body of water that is entirely surrounded by land. This type is a sub-type of SurfaceWater. Attributes of the spatial object type StandingWater Attribute Definition Type Voidability elevation Elevation above mean sea level. Length voidable meanDepth Average depth of the body of water. Length voidable surfaceArea Surface area of the body of water. Area voidable Constraints of the spatial object type StandingWater Standing water geometry may be a surface or point 8.5.1.23. Surface Water (SurfaceWater) Any known inland waterway body. This type is a sub-type of HydroObject. This type is abstract. Attributes of the spatial object type SurfaceWater Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the surface water: - either a curve or surface for a watercourse; - either a point or surface for a standing water. GM_Primitive inspireId External object identifier of the spatial object. Identifier levelOfDetail Resolution, expressed as the inverse of an indicative scale or a ground distance. MD_Resolution localType Provides local name for the type of surface water. LocalisedCharacterString voidable origin Origin of the surface water. OriginValue voidable persistence The degree of persistence of water. HydrologicalPersistenceValue voidable tidal Identifies whether the surface water is affected by tidal water. Boolean voidable Association roles of the spatial object type SurfaceWater Association role Definition Type Voidability bank The bank(s) associated to a surface water. Shore voidable drainsBasin The basin(s) drained by a surface water. DrainageBasin voidable neighbour An association to another instance of the same real-world surface water in another data set. SurfaceWater voidable 8.5.1.24. Watercourse (Watercourse) A natural or man-made flowing watercourse or stream. This type is a sub-type of SurfaceWater. Attributes of the spatial object type Watercourse Attribute Definition Type Voidability condition The state of planning, construction, repair, and/or maintenance of a watercourse. ConditionOfFacilityValue voidable delineationKnown An indication that the delineation (for example: limits and information) of a spatial object is known. Boolean voidable length Length of the watercourse. Length voidable level Vertical location of watercourse relative to ground. VerticalPositionValue voidable streamOrder Number (or code) expressing the degree of branching in a stream system. HydroOrderCode voidable width Width of watercourse (as a range) along its length. WidthRange voidable Constraints of the spatial object type Watercourse Watercourse geometry may be a curve or surface A condition attribute may be specified only for a man-made watercourse 8.5.1.25. Wetland (Wetland) A poorly drained or periodically flooded area where the soil is saturated with water, and vegetation is supported. This type is a sub-type of HydroObject. This type is a candidate type to be considered by the spatial data theme Land cover in Annex II to Directive 2007/2/EC. Attributes of the spatial object type Wetland Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry The geometry of the wetland, as a surface. GM_Surface inspireId External object identifier of the spatial object. Identifier localType Provides local name for the type of wetland. LocalisedCharacterString voidable Tidal Identifies whether the wetland is affected by tidal water. Boolean voidable 8.5.2. Data Types 8.5.2.1. Hydro Order Code (HydroOrderCode) A hydrologically meaningful order code for ordering hierarchies of watercourses and drainage basins. Attributes of the data type HydroOrderCode Attribute Definition Type Voidability order Number (or code) expressing the degree of branching or dividing in a stream or drainage basin system. CharacterString orderScheme A description of the concept for ordering. CharacterString scope An indicator of the scope or origin for an order code (including whether it is national, supranational or European). CharacterString 8.5.2.2. Width Range (WidthRange) The range of a watercourses horizontal width along its length. Attributes of the data type WidthRange Attribute Definition Type Voidability lower Lower bound of width. Length upper Upper bound of width. Length 8.5.3. Enumerations 8.5.3.1. Origin (OriginValue) An enumeration type specifying a set of hydrographic origin categories (natural, man-made) for various hydrographic objects. Allowed values for the enumeration OriginValue Value Definition natural An indication that a spatial object is natural. manMade An indication that a spatial object is man-made. 8.5.4. Code Lists 8.5.4.1. Crossing Type (CrossingTypeValue) Man-made physical watercourse crossing types. This code list shall be managed in a common code list register. 8.5.4.2. Hydrological Persistence (HydrologicalPersistenceValue) Categories of hydrological persistence of a body of water. This code list shall be managed in a common code list register. 8.5.4.3. Inundation (InundationValue) The type of a land subject to inundation. This type is a candidate type to be considered by the spatial data theme Natural risk zones in Annex III to Directive 2007/2/EC. This code list shall be managed in a common code list register. 8.5.4.4. Shore Type (ShoreTypeValue) Categories of shore area composition. This type is a candidate type to be considered by the spatial data theme Land cover in Annex II to Directive 2007/2/EC. This code list shall be managed in a common code list register. 8.5.4.5. Water Level (WaterLevelValue) The tidal datum / waterlevel to which depths and heights are referenced. This code list shall be managed in a common code list register. 8.6. Hydro - Reporting 8.6.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects related to Hydro - Reporting:  WFD Coastal Water  WFD Ground Water Body  WFD Lake  WFD River  WFD River or Lake  WFD Surface Water Body  WFD Transitional Water  WFD Water Body 8.6.1.1. WFD Coastal Water (WFDCoastalWater) Surface water on the landward side of a line, every point of which is at a distance of one nautical mile on the seaward side from the nearest point of the baseline from which the breadth of territorial waters is measured, extending where appropriate up to the outer limit of transitional waters. This type is a sub-type of WFDSurfaceWaterBody. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Constraints of the spatial object type WFDCoastalWater Coastal water geometry must be a surface 8.6.1.2. WFD Ground Water Body (WFDGroundWaterBody) A distinct volume of groundwater within an aquifer or aquifers. This type is a sub-type of WFDWaterBody. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Attributes of the spatial object type WFDGroundWaterBody Attribute Definition Type Voidability geometry The geometry of the WFD groundwater body. GM_Primitive voidable 8.6.1.3. WFD Lake (WFDLake) A body of standing inland surface water. This type is a sub-type of WFDRiverOrLake. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Constraints of the spatial object type WFDLake Lake geometry must be a surface 8.6.1.4. WFD River (WFDRiver) A body of inland water flowing for the most part on the surface of the land but which may flow underground for part of its course. This type is a sub-type of WFDRiverOrLake. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Constraints of the spatial object type WFDRiver River geometry must be a curve Main and large attributes may not be specified for canals 8.6.1.5. WFD River Or Lake (WFDRiverOrLake) Abstract class containing common attributes for a WFD river or lake. This type is a sub-type of WFDSurfaceWaterBody. This type is abstract. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Attributes of the spatial object type WFDRiverOrLake Attribute Definition Type Voidability large Rivers with a catchment area > 50,000 km2; or rivers and main tributaries that have a catchment area between 5,000 km2 and 50,000 km2. Lakes that have a surface area > 500 km2. Boolean voidable main Rivers that have a catchment area > 500 km2. Lakes that have a surface area > 10 km2. Boolean voidable 8.6.1.6. WFD Surface Water Body (WFDSurfaceWaterBody) A discrete and significant element of surface water. This type is a sub-type of WFDWaterBody. This type is abstract. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Attributes of the spatial object type WFDSurfaceWaterBody Attribute Definition Type Voidability artificial Artificial water body means a body of surface water created by human activity. Boolean geometry The geometry of the WFD surface water body: - a surface for a WFD coastal water; - a surface for a WFD transitional water; - a curve for a WFD river; - a surface for a WFD lake. GM_Primitive heavilyModified Heavily modified water body means a body of surface water which as a result of physical alterations by human activity is substantially changed in character, as designated by the Member State in accordance with the provisions of WFD Annex II. Boolean representativePoint Representative point of the WFD water body. GM_Point voidable Constraints of the spatial object type WFDSurfaceWaterBody heavilyModified attribute allowed only if not artificial 8.6.1.7. WFD Transitional Water (WFDTransitionalWater) Bodies of surface water in the vicinity of river mouths which are partly saline in character as a result of their proximity to coastal waters but which are substantially influenced by freshwater flows. This type is a sub-type of WFDSurfaceWaterBody. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Constraints of the spatial object type WFDTransitionalWater Transitional water geometry must be a surface 8.6.1.8. WFD Water Body (WFDWaterBody) Abstract class representing a WFD body of surface water or body of groundwater. This type is a sub-type of HydroObject. This type is abstract. This type is a candidate type to be considered by the spatial data theme Area management/restriction/regulation zones and reporting units in Annex III to Directive 2007/2/EC. Attributes of the spatial object type WFDWaterBody Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier 8.7. Theme-specific Requirements 8.7.1. Consistency between spatial data sets 1. Hydrography links, centrelines and nodes shall always be located within the extent of the area representation of the same object. 2. Connectivity between hydrographic networks across state borders and  where applicable  also across regional borders (and data sets) within Member States shall be established and maintained by the respective authorities, using the cross-border connectivity mechanisms provided by the NetworkConnection type. 3. All attribution of objects in this schema shall be the same as the equivalent property of that object used for reporting obligations under Directive 2000/60/EC. 8.7.2. Identifier management 1. If a geographical name is used as a unique hydrologic ID for an object in this specification then it shall be derived, where possible, from a pan-European Gazetteer or another authoritative, pan-European source. 2. The localId attribute of the external object identifier of a spatial object shall be the same as the ID used for reporting obligations under Directive 2000/60/EC. 8.7.3. Modelling of object references 1. If the same real world object in a data set is exchanged using spatial objects from more than one of the Hydrography application schemas then these spatial objects shall carry either the same, unique, geographical name or the same hydrographic thematic identifier. 2. When linear referencing is used in hydrographic Network data, the position of referenced properties on links and link sequences shall be expressed as distances measured along the supplied geometry of the underlying link object(s). 8.7.4. Geometry representation 1. If spatial objects are provided at different spatial resolutions, the spatial resolution must be specified for each spatial object using the levelOfDetail attribute where applicable. 2. Watercourse links shall intersect wherever a connection exists between the real world phenomena they represent. No intersections shall be created at crossing network elements when it is not possible for water to pass from one element to another. 3. In a hydrographic network data set which contains nodes, these nodes shall only be present where Watercourse Links connect or end. 4. The geometry shall be the same as the geometry used for reporting obligations under Directive 2000/60/EC. 8.7.5. Use of the DelineationKnown Attribute 1. The attribute delineationKnown shall not be used to indicate that the accuracy / precision of a certain geometry is low; this indication should be given using the appropriate data quality element(s). 2. The attribute delineationKnown shall not be used to indicate a change of geometry over time where this change of geometry is known. 8.7.6. Centrelines The centrelines of watercourse objects shall fall within the extent of the physical real world object that they represent if the Watercourse Link is indicated as not being fictitious. 8.7.7. Ensuring Network Connectivity 1. Wherever a connection exists in a hydrographic network, all connected link ends and the optional node that take part in this connection have to be positioned at a distance of less than the connectivity tolerance from each other. 2. Link ends and nodes that are not connected shall always be separated by a distance that is greater than the connectivity tolerance. 3. In data sets where both transport links and nodes are present, the relative position of nodes and link ends in relation to the specified connectivity tolerance shall correspond to the associations that exist between them in the data set. 8.8. Layers Layers for the spatial data theme Hydrography Layer Type Layer Title Spatial object type(s) HY.PhysicalWaters.Waterbodies Waterbody Watercourse, StandingWater HY.PhysicalWaters.LandWaterBoundary Land-Water Boundary LandWaterBoundary HY.PhysicalWaters.Catchments Catchment DrainageBasin, RiverBasin HY.Network Hydrographic Network HydroNode, WatercourseLink HY.PhysicalWaters.HydroPointOfInterest Hydro Point of Interest Rapids, Falls HY.PhysicalWaters.ManMadeObject Man-made Object Crossing, DamOrWeir, Sluice, Lock, Ford, ShorelineConstruction HY.HydroObject Shore, Wetland Shore, Wetland HY.Reporting.WFDRiver WFD-River WFDRiver HY.Reporting.WFDLake WFD-Lake WFDLake HY.Reporting.WFDTransitionalWater WFD-Transitional water WFDTransitionalWater HY.Reporting.WFDCoastalWater WFD-Coastal water WFDCoastalWater HY.OceanRegion Ocean Region OceanRegion 9. PROTECTED SITES 9.1. Spatial Object Types The following spatial object types shall be used for the exchange and classification of spatial objects from data sets that relate to the spatial data theme Protected Sites:  Protected Site 9.1.1 Protected Site (ProtectedSite) An area designated or managed within a framework of international, Union and Member States legislation to achieve specific conservation objectives. Attributes of the spatial object type ProtectedSite Attribute Definition Type Voidability geometry The geometry defining the boundary of the Protected Site. GM_Object inspireID External object identifier of the spatial object. Identifier legalFoundationDate The date that the protected site was legally created. This is the date that the real world object was created, not the date that its representation in an information system was created. DateTime voidable legalFoundationDocument A URL or text citation referencing the legal act that created the Protected Site. CI_Citation voidable siteDesignation The designation (type) of Protected Site. DesignationType voidable siteName The name of the Protected Site. GeographicalName voidable siteProtectionClassification The classification of the protected site based on the purpose for protection. ProtectionClassificationValue voidable 9.2. Data Types 9.2.1 Designation Type (DesignationType) A data type designed to contain a designation for the Protected Site, including the designation scheme used and the value within that scheme. Attributes of the data type DesignationType Attribute Definition Type Voidability designation The actual Site designation. DesignationValue designationScheme The scheme from which the designation code comes. DesignationSchemeValue percentageUnderDesignation The percentage of the site that falls under the designation. This is used in particular for the IUCN categorisation. If a value is not provided for this attribute, it is assumed to be 100 % Percentage Constraints of the data type DesignationType Sites must use designations from an appropriate designation scheme, and the designation code value must agree with the designation scheme. 9.3. Enumerations 9.3.1 Protection Classification (ProtectionClassificationValue) The protected site classification based on the purpose of protection. Allowed values for the enumeration ProtectionClassificationValue Value Definition natureConservation The Protected Site is protected for the maintenance of biological diversity. archaeological The Protected Site is protected for the maintenance of archaeological heritage. cultural The Protected Site is protected for the maintenance of cultural heritage. ecological The Protected Site is protected for the maintenance of ecological stability. landscape The Protected Site is protected for the maintenance of landscape characteristics. environment The Protected Site is protected for the maintenance of environmental stability. Geological The Protected Site is protected for the maintenance of geological characteristics. 9.4. Code Lists 9.4.1. Designation Scheme (DesignationSchemeValue) The scheme used to assign a designation to the Protected Sites. This code list may be extended by the Member States. 9.4.2. Designation (DesignationValue) Abstract base type for code lists containing the classification and designation types under different schemes. This type is abstract. 9.4.3. IUCN Designation (IUCNDesignationValue) A code list for the International Union for the Conservation of Nature classification scheme. This type is a sub-type of DesignationValue. This code list shall be managed in a common code list register. 9.4.4. National Monuments Record Designation (NationalMonumentsRecordDesignationValue) A code list for the National Monuments Record classification scheme. This type is a sub-type of DesignationValue. This code list shall be managed in a common code list register. 9.4.5. Natura2000 Designation (Natura2000DesignationValue) A code list for the Natura2000 designation scheme, in accordance with Council Directive 92/43/EEC (1) (Habitats Directive). This type is a sub-type of DesignationValue. This code list shall be managed in a common code list register. 9.4.6. Ramsar Designation (RamsarDesignationValue) A code list for the Convention on Wetlands of International Importance (Ramsar Convention) designation scheme. This type is a sub-type of DesignationValue. This code list shall be managed in a common code list register. 9.4.7. UNESCO Man And Biosphere Programme Designation (UNESCOManAndBiosphereProgrammeDesignationValue) A code list for the Man and Biosphere Programme classification scheme. This type is a sub-type of DesignationValue. This code list shall be managed in a common code list register. 9.4.8. UNESCO World Heritage Designation (UNESCOWorldHeritageDesignationValue) A code list for the World Heritage designation scheme. This type is a sub-type of DesignationValue. This code list shall be managed in a common code list register. 9.5. Layers Layers for the spatial data theme Protected Sites Layer Type Layer Title Spatial object type(s) PS.ProtectedSite Protected Sites ProtectedSite (1) OJ L 206, 22.7.1992, p. 7.